Exhibit 10.1

EXECUTION VERSION

May 31, 2019

TPVG Variable Funding Company LLC

TriplePoint Venture Growth BDC Corp.

2755 Sand Hill Road, Suite 150

Menlo Park, California 94025

Attention: Sajal Srivastava

 

Re:

Receivables Financing Agreement dated as of February 21, 2014 (as amended,
waived or otherwise modified from time to time prior to the date hereof, the
“Agreement”) by and among TPVG Variable Funding Company LLC, as borrower
(“Borrower”), TriplePoint Venture Growth BDC Corp., as collateral manager
(“Collateral Manager”) and as sole equityholder, Portfolio Financial Servicing
Company, as backup collateral manager, U.S. Bank National Association, as
custodian, the Agents from time to time party thereto, the Lenders from time to
time party thereto, and Deutsche Bank AG, New York Branch, as administrative
agent (“Administrative Agent”).

Dear Mr. Srivastava:

Reference is made to the Agreement. Capitalized terms used but not specifically
defined in this letter agreement shall have the meanings provided for such terms
in the Agreement.

The Borrower and the Collateral Manager have requested that the Required
Lenders, the Agents and the Administrative Agent agree to make certain
amendments as set forth in this letter agreement and such parties have reviewed
this request and wish to amend the Agreement as set forth herein. In
consideration of the covenants contained herein and other good and valuable
consideration the receipt and sufficiency of which are acknowledged, the parties
hereto agree as follows:

1. Amendments. As of the date of this letter agreement, the Agreement is hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example: bold and
double-underlined text) as set forth on the pages of the Agreement attached as
Appendix A hereto.

2. Conditions Precedent. This letter agreement shall become effective upon the
satisfaction of the following conditions (or until such conditions are waived in
writing by the Administrative Agent in its sole discretion):

(a) the execution and delivery of this letter agreement by each party hereto;

(b) the Administrative Agent shall have received satisfactory evidence that the
Borrower has obtained all required consents and approvals of all Persons to the
execution, delivery and performance of this letter agreement and the
consummation of the transactions contemplated hereby;



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received the executed legal opinion or
opinions of Otterbourg P.C., counsel to the Borrower, covering authorization and
enforceability of this letter agreement in form and substance acceptable to the
Administrative Agent in its reasonable discretion; and

(c) the Administrative Agent shall have received (i) a good standing certificate
of the Borrower, dated on or about the date of this Amendment and (ii) a
certified copy of the resolutions of the board of managers or directors for the
Borrower.

3. Agreement in Full Force and Effect. Except as specifically amended hereby,
all of the terms and conditions of the Agreement shall remain in full force and
effect.

4. Representations. Each of the Borrower and the Collateral Manager severally
represents and warrants that all acts, filings and conditions required to be
done and performed and to have happened (including, without limitation, the
obtaining of necessary governmental approvals) precedent to the entering into of
this letter agreement and making it the duly authorized, legal, valid and
binding obligation of such party, enforceable in accordance with its terms, have
been done, performed and have happened in due and strict compliance with all
applicable laws.

5. Miscellaneous.

(a) This letter agreement may be executed in any number of counterparts, each of
which, taken together, shall constitute one and the same agreement.

(b) No amendment, modification or waiver of any provision of this letter
agreement shall be effective without the written agreement of each of the
parties hereto. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

(c) This letter agreement shall become effective upon the Administrative Agent’s
receipt of executed counterparts from each of the other parties hereto.

(d) THIS LETTER AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE APPLICABLE
CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours, DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent and
Syndication Agent By:   /s/ Steven Flowers Name: Steven Flowers Title: Director
By:   /s/ Amit Patel Name: Amit Patel Title: Managing Director

[Signature Page to Ninth Amendment to RFA]



--------------------------------------------------------------------------------

Accepted and Agreed:

 

TPVG VARIABLE FUNDING COMPANY LLC,

as Borrower

By:   /s/ Sajal K. Srivastava Name: Sajal K. Srivastava Title: President

TRIPLEPOINT VENTURE GROWTH BDC CORP.,

individually, as Collateral Manager and as Equityholder

By:   /s/ Sajal K. Srivastava Name: Sajal K. Srivastava Title: President

[Signature Page to Ninth Amendment to RFA]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Committed Lender and Agent

By:   /s/ Steven Flowers Name: Steven Flowers Title: Director By:   /s/ Amit
Patel Name: Amit Patel Title: Managing Director

[Signature Page to Ninth Amendment to RFA]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as Committed Lender and Agent

By:   /s/ Philip G. Turner Name: Philip G. Turner Title: Executive Vice
President

[Signature Page to Ninth Amendment to RFA]



--------------------------------------------------------------------------------

TIAA, FSB,

as Committed Lender and Agent

By:   /s/ Ed McGugan

Name: Ed McGugan

Title: Managing Director

[Signature Page to Ninth Amendment to RFA]



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,

as Committed Lender and Agent

By:   /s/ Kenneth J. Beck

Name: Kenneth J. Beck

Title: Director

[Signature Page to Ninth Amendment to RFA]



--------------------------------------------------------------------------------

APPENDIX A

(See Attached)



--------------------------------------------------------------------------------

EXECUTION VERSION

Conformed through Omnibus Amendment, 9, dated March 29, 2018May 31, 2019

RECEIVABLES FINANCING AGREEMENT

dated as of February 21, 2014

TPVG VARIABLE FUNDING COMPANY LLC,

as Borrower,

TRIPLEPOINT VENTURE GROWTH BDC CORP.,

individually and as Collateral Manager and as Equityholder,

PORTFOLIO FINANCIAL SERVICING COMPANY,

as Backup Collateral Manager

THE LENDERS PARTIES HERETO,

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Facility Agent,

DEUTSCHE BANK TRUST COMPANY AMERICAS

as Paying Agent,

THE OTHER AGENTS PARTIES HERETO,

and

U.S. BANK NATIONAL ASSOCIATION

as Custodian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page  

ARTICLE I         DEFINITIONS

     1  

Section 1.1

  Defined Terms      1  

Section 1.2

  Other Definitional Provisions      4245  

ARTICLE II       THE FACILITY, ADVANCE PROCEDURES AND NOTES

     4347  

Section 2.1

  Advances      4347  

Section 2.2

  Funding of Advances      4348  

Section 2.3

  Notes      4448  

Section 2.4

  Repayment and Prepayments      4548  

Section 2.5

  Defaulting Lenders      4549  

Section 2.6

  Replacement of Lenders      4650  

Section 2.7

  Extension of Revolving Period      4751  

Section 2.8          Increase of Facility Amount

     52  

ARTICLE III     YIELD, FEES, ETC.

     4852  

Section 3.1

  Yield      4852  

Section 3.2

  Yield Payment Dates      4852  

Section 3.3

  Yield Calculation      4852  

Section 3.4

  Computation of Yield      4852  

ARTICLE IV     PAYMENTS; TAXES

     4852  

Section 4.1

  Making of Payments to and by the Agents      4852  

Section 4.2

  Due Date Extension      4953  

Section 4.3

  Taxes      4953  

 

i



--------------------------------------------------------------------------------

ARTICLE V         INCREASED COSTS, ETC.

     5358  

Section 5.1

  Increased Costs      5358  

Section 5.2

  Funding Losses      5458  

ARTICLE VI       EFFECTIVENESS; CONDITIONS TO ADVANCES

     5458  

Section 6.1

  Effectiveness      5458  

Section 6.2

  Advances      5661  

ARTICLE VII     ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS

     5762  

Section 7.1

  Retention and Termination of the Collateral Manager      5762  

Section 7.2

  Duties of the Collateral Manager      6064  

Section 7.3

  Representations and Warranties of the Collateral Manager      6166  

Section 7.4

  Covenants of the Collateral Manager      6468  

Section 7.5

  Collateral Manager Fee; Payment of Certain Expenses by Collateral Manager;
Backup Collateral Manager Fees and Expenses      6671  

Section 7.6

  Compliance Certificate      6771  

Section 7.7

  Annual Statement as to Compliance; Notice of Collateral Manager Default     
6771  

Section 7.8

  Audit of Transferred Contracts      6772  

Section 7.9

  Access to Certain Documentation and Information Regarding Contracts      6772
 

Section 7.10

  Certain Duties and Representations of Backup Collateral Manager      6974  

Section 7.11

  Consequences of a Collateral Manager Default      7074  

Section 7.12

  Appointment of Backup Collateral Manager as Successor Collateral Manager     
7075  

Section 7.13

  Lockbox Accounts      7075  

Section 7.14

  Payments in Respect of Ineligible Contracts      7176  

 

ii



--------------------------------------------------------------------------------

Section 7.15

  Substitution of Contracts Pursuant to Technology Exchange Option      7276  

Section 7.16

  Repurchase      7276  

Section 7.17

  Contracts Subject to Retained Interest Provisions      7277  

ARTICLE VIII     ACCOUNTS; PAYMENTS

     7277  

Section 8.1

  Borrower Accounts      7277  

Section 8.2

  Collateral Manager Reimbursements      7478  

Section 8.3

  Application of Collections      7479  

Section 8.4

  Additional Deposits      7479  

Section 8.5

  Distributions      7479  

Section 8.6

  Fees      7682  

Section 8.7

  Net Deposits      7682  

ARTICLE IX       REPRESENTATIONS AND WARRANTIES

     7781  

Section 9.1

  Organization and Good Standing      7781  

Section 9.2

  Due Qualification      7782  

Section 9.3

  Power and Authority      7782  

Section 9.4

  Security Interest; Binding Obligations      7782  

Section 9.5

  [Reserved]      7882  

Section 9.6

  No Violation      7882  

Section 9.7

  No Proceedings      7883  

Section 9.8

  No Consents      7883  

Section 9.9

  Solvency      7883  

Section 9.10

  Tax Treatment      7983  

Section 9.11

  Compliance With Laws      7983  

Section 9.12

  Taxes      7984  

Section 9.13

  Certificates      7984  

Section 9.14

  No Liens, Etc.      7984  

 

iii



--------------------------------------------------------------------------------

Section 9.15

  Purchase and Sale      8086  

Section 9.16

  Information True and Correct      8086  

Section 9.17

  ERISA Compliance Matters      8086  

Section 9.18

  Financial or Other Condition      8086  

Section 9.19

  Investment Company Status      8086  

Section 9.20

  Eligible Contract Payments      8086  

Section 9.21

  Use of Proceeds      8086  

Section 9.22

  Separate Existence      8085  

Section 9.23

  Investments      8186  

Section 9.24

  Transaction Documents      8186  

Section 9.25

  Ownership of the Borrower      8186  

Section 9.26

  Anti-Terrorism, Anti-Money Laundering      8188  

Section 9.27

  Anti-Bribery and Corruption Laws and Sanctions.      8288  

Section 9.28         Volcker Rule

     89  

Section 9.29        AIFMD

     89  

ARTICLE X     COVENANTS

     8289  

Section 10.1

  Protection of Security Interest of the Secured Parties      8289  

Section 10.2

  Other Liens or Interests      8389  

Section 10.3

  Costs and Expenses      8389  

Section 10.4

  Reporting Requirements      8389  

Section 10.5

  Separate Existence      8391  

Section 10.6

  Hedging Agreements      8694  

Section 10.7

  Tangible Net Worth      8996  

Section 10.8

  Minimum Equity      8996  

Section 10.9

  Stock, Merger, Consolidation, Etc.      8996  

Section 10.10

  Change in Name      8996  

Section 10.11

  Indebtedness; Guarantees      8995  

 

iv



--------------------------------------------------------------------------------

Section 10.12

  Limitation on Acquisitions      8995  

Section 10.13

  Documents      8995  

Section 10.14

  Preservation of Existence      8995  

Section 10.15

  Keeping of Records and Books of Account      9096  

Section 10.16

  Accounting Treatment      9096  

Section 10.17

  Limitation on Investments      9096  

Section 10.18

  Distributions      9096  

Section 10.19

  Performance of Borrower Assigned Agreements      9096  

Section 10.20

  Notice of Material Adverse Claim      9196  

Section 10.21

  Delivery of Original Promissory Notes      9197  

Section 10.22

  Further Assurances; Financing Statements      9199  

Section 10.23

  Risk Retention Requirements      9299  

Section 10.24

  Taxes      92101  

Section 10.25

  Future Funding Obligations      92101  

Section 10.26

  Compliance with Subject Laws ERISA      92101  

Section 10.27

  Policies and Procedures for Sanctions      102  

Section 10.28

  Compliance with Sanctions      102  

Section 10.29

  Compliance with Anti-Money Laundering      102  

ARTICLE XI    THE BACKUP COLLATERAL MANAGER

     92102  

Section 11.1

  Limitation on Liability of Backup Collateral Manager      92102  

Section 11.2

  Covenants and Representations and Warranties of the Backup Collateral Manager
     95105  

Section 11.3

  Additional Provisions Applicable to Backup Collateral Manager      96105  

ARTICLE XII    THE CUSTODIAN

     96104  

Section 12.1

  Delivery of Contract Files; Custodian to Act as Agent      96104  

Section 12.2

  Contract File Certification      98106  

 

v



--------------------------------------------------------------------------------

Section 12.3

  Obligations of the Custodian      100107  

Section 12.4

  Release of Contract Files      101109  

Section 12.5

  Removal or Resignation of the Custodian      103111  

Section 12.6

  Examination of Contract Files      104112  

Section 12.7

  Insurance of the Custodian      104112  

Section 12.8

  Representations and Warranties      105112  

Section 12.9

  Statements      105113  

Section 12.10

  No Adverse Interest of the Custodian      105113  

Section 12.11

  Lost Note Affidavit      105113  

Section 12.12

  Reliance of the Custodian      106113  

Section 12.13

  Term of Custody      106113  

Section 12.14

  Tax Reports      106114  

Section 12.15

  Transmission of Contract Files      106114  

Section 12.16

  Further Rights of the Custodian      106114  

Section 12.17

  Custodian Compensation      108118  

Section 12.18

  Compliance with Applicable Banking Law      119  

ARTICLE XIII     GRANT OF SECURITY INTEREST

     109119  

Section 13.1

  Borrower’s Grant of Security Interest      109119  

Section 13.2

  Borrower Remains Liable      110118  

Section 13.3

  Release of Collateral      110121  

Section 13.4

  Certain Remedies      111121  

Section 13.5

  Limitation on Duty of Facility Agent in Respect of Collateral      112120  

ARTICLE XIV     EVENTS OF DEFAULT

     113121  

Section 14.1

  Events of Default      113121  

Section 14.2

  Effect of Event of Default      115125  

Section 14.3

  Rights Upon Event of Default      115125  

 

vi



--------------------------------------------------------------------------------

ARTICLE XV     THE AGENTS

     116124  

Section 15.1

  Appointment      116124  

Section 15.2

  Delegation of Duties      117124  

Section 15.3

  Exculpatory Provisions      117124  

Section 15.4

  Reliance by Agents      117125  

Section 15.5

  Notices      118125  

Section 15.6

  Non-Reliance on Agents      118126  

Section 15.7

  Indemnification      119129  

Section 15.8

  Successor Agent      119129  

Section 15.9

  Agents in their Individual Capacity      120130  

Section 15.10

  Compliance with Applicable Banking Law      130  

Section 15.11

  The Paying Agent      120130  

ARTICLE XVI     ASSIGNMENTS

     123133  

Section 16.1

  Restrictions on Assignments      123133  

Section 16.2

  Documentation      123133  

Section 16.3

  Rights of Assignee      123133  

Section 16.4

  Notice of Assignment by Lenders      123133  

Section 16.5

  Registration; Registration of Transfer and Exchange      124131  

Section 16.6

  Mutilated, Destroyed, Lost and Stolen Notes      125132  

Section 16.7

  Persons Deemed Owners      125133  

Section 16.8

  Cancellation      125133  

Section 16.9

  Participations; Pledge      126136  

Section 16.10

  Reallocation of Advances      136  

ARTICLE XVII     INDEMNIFICATION

     126136  

Section 17.1

  Borrower Indemnity      126136  

Section 17.2

  Collateral Manager Indemnity      128136  

 

vii



--------------------------------------------------------------------------------

Section 17.3

  Contribution      129137  

ARTICLE XVIII     MISCELLANEOUS

     129137  

Section 18.1

  No Waiver; Remedies      129137  

Section 18.2

  Amendments, Waivers      129140  

Section 18.3

  Notices, Etc.      130140  

Section 18.4

  Costs, Expenses and Taxes      130138  

Section 18.5

  Binding Effect; Survival      131139  

Section 18.6

  Captions and Cross References      131139  

Section 18.7

  Severability      131139  

Section 18.8

  GOVERNING LAW      131139  

Section 18.9

  Counterparts      132140  

Section 18.10

  WAIVER OF JURY TRIAL      132140  

Section 18.11

  No Proceedings      132140  

Section 18.12

  Limited Recourse to the Lenders      133141  

Section 18.13

  ENTIRE AGREEMENT      133141  

Section 18.14

  Confidentiality      133141  

Section 18.15

  Replacement of Lenders      134142  

Section 18.16

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
134145  

Section 18.17

  134   

 

viii



--------------------------------------------------------------------------------

EXHIBIT A

   Form of Note

EXHIBIT B

   Audit Standards

EXHIBIT C

   Form of Advance Request

EXHIBIT D

   Form of Compliance Certificate

EXHIBIT E

   Form of Custodian Certification

EXHIBIT F-1

   Request for Release

EXHIBIT F-2

   Request for Release and Receipt

EXHIBIT F-3

   Request for Release of Request for Release and Receipt

EXHIBIT G

   Executive Officers of Custodian

EXHIBIT H

   Form of Collateral Manager’s Acknowledgement

EXHIBIT I

   Section 4.3 Certificate

EXHIBIT J

   Required Contract Files

EXHIBIT K

   Credit and Collection Policy

EXHIBIT L

   Form of Borrowing Base Certificate

EXHIBIT M

   Form of Joinder Agreement

EXHIBIT N

   PitchBook Industry Codes

SCHEDULE 7.13

   Lockbox Accounts

SCHEDULE 8.1

   Borrower Accounts

ANNEX I

   Notice Information

ANNEX II

   Commitments

 

ix



--------------------------------------------------------------------------------

RECEIVABLES FINANCING AGREEMENT

THIS RECEIVABLES FINANCING AGREEMENT (this “Agreement”) is made and entered into
as of February 21, 2014, among TPVG VARIABLE FUNDING COMPANY LLC, a Delaware
limited liability company (the “ Borrower”), TRIPLEPOINT VENTURE GROWTH BDC
CORP., a Maryland corporation, in its individual capacity (“TPVG”) and as
collateral manager (in such capacity, together with its successors and permitted
assigns in such capacity, the “Collateral Manager”) and as sole equityholder of
the Borrower (in such capacity, the “Equityholder”), PORTFOLIO FINANCIAL
SERVICING COMPANY, as Backup Collateral Manager (as hereinafter defined), each
LENDER (as hereinafter defined) FROM TIME TO TIME PARTY HERETO, the AGENTS for
the Lender Groups (as hereinafter defined) from time to time parties hereto
(each such party, in such capacity, together with their respective successors
and permitted assigns in such capacity, an “Agent”), U.S. BANK NATIONAL
ASSOCIATION, as Custodian (as hereinafter defined), DEUTSCHE BANK TRUST COMPANY
AMERICAS, as paying agent (the “Paying Agent”) and DEUTSCHE BANK AG, NEW YORK
BRANCH, as Facility Agent (in such capacity, together with its successors and
permitted assigns in such capacity, the “Facility Agent”).

RECITALS

WHEREAS, the Borrower desires that each Lender extend financing on the terms and
conditions set forth herein and also desires to retain the Collateral Manager,
the Backup Collateral Manager and the Custodian to perform certain collateral
management functions related to the Transferred Contracts (as defined herein)
and the Borrower Collateral (as defined herein) on the terms and conditions set
forth herein; and

WHEREAS, each Lender desires to extend financing on the terms and conditions set
forth herein and the Collateral Manager, the Backup Collateral Manager and the
Custodian each desire to perform certain functions related to the Transferred
Contracts and the Borrower Collateral on the terms and conditions set forth
herein.

NOW, THEREFORE, based upon the foregoing Recitals, the premises and the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Account Collateral” has the meaning set forth in Section 13.1(d).

 



--------------------------------------------------------------------------------

Files are held by the related agent and (iii) the Borrower has all of the rights
of a lender or lessor with respect to such Contract and the Related Security,
which have been transferred to the Borrower with respect to such Contract, but
none of the obligations as such obligations relate to the Retained Interest.

“Aggregate Notional Amount” means, with respect to any date of determination, an
amount equal to the sum of the notional amounts or equivalent amounts of all
outstanding Hedging Agreements, Replacement Hedging Agreements and Qualified
Substitute Arrangements, each as of such date of determination.

“Aggregate Outstanding Principal Balance” means, with respect to any designated
group of Contracts as of any date, the sum of the outstanding Principal Balances
of all Contract Payments due under such Contracts as at 11:59 p.m. (New York
City time) on the immediately preceding day.

“AIF” has the meaning given to the term under the AIFMD.

“AIFM” has the meaning given to the term under the AIFMD.

“AIFMD” means Directive 2011/61/EU of the European Parliament and of the Council
of 8 June 2011 on Alternative Investment Fund Managers and amending Directives
2003/41/EC and 2009/65/EC and Regulations (EC) No. 1060/2009 and (EU)
No. 1095/2010, as the same may be amended, supplemented, superseded or
re-adopted from time to time (whether with or without qualification).

“Agreement” has the meaning set forth in the Recitals.

“Alternate Base Rate” means a fluctuating rate per annum as shall be in effect
from time to time, which rate shall be at all times equal to the higher of:

(a) the rate of interest announced publicly by DBNY in New York, New York, from
time to time as DBNY’s base commercial lending rate; and

(b) 1⁄2 of one percent above the Federal Funds Rate.

“Alternative Rate “ for any Advance means a rate per annum equal to the LIBOR
Rate for such Advance or portion thereof; provided, however, that in the case
of:

(a) any day on or after the first day on which a Committed Lender shall have
notified the related Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Official Body asserts that it is unlawful, for such Committed Lender to
fund such Advance at the Alternative Rate set forth above (and such Committed
Lender shall not have subsequently notified such Agent that such circumstances
no longer exist), or

(b) any period in the event the LIBOR Rate is not reasonably available to any
Agent for such period, the “Alternative Rate” shall be a floating rate per annum
equal to the Alternate Base Rate in effect on each day of such Fixed Period.

 

3



--------------------------------------------------------------------------------

“Amount Available” means, with respect to any Distribution Date, the sum of
(a) the amount of Collections with respect to the related Collection Period
(excluding any Collections necessary to settle Eligible Contract Payments), and
any amounts paid into the Collection Account under any Hedging Agreement with
respect to the Accrual Period ending on the day preceding such Distribution
Date, plus (b) any investment income earned on amounts on deposit in the
Collection Account and the Lockbox Accounts since the immediately prior
Distribution Date (or since the Effective Date in the case of the first
Distribution Date), plus (c) any Repurchase Amounts deposited in the Collection
Account since the last day of the related Collection Period.

“Anti-Bribery and Corruption Laws”means (a)has the meaning set forth in Section
9.27.

“Anti-Money Laundering Laws” has the meaning set forth in Section 9.26.

“Applicable Banking Law” means, for any Person, all existing and future laws,
rules, regulations and executive orders in effect from time to time applicable
to banking institutions, including, without limitation, those relating to
anti-bribery and corruption, the funding of terrorist activities and money
laundering, including the U.S. Foreign Corrupt Practices Act of 1977, as
amended; (b), the U.K. Bribery Act 2010, as amended; and (c) any, other
applicable anti-bribery or anti-corruption laws, regulations or ordinances in
any jurisdiction in which the Borrower, the Collateral Manager or any of their
respective Subsidiaries are located or doing businessand corruption legislation,
and Section 326 of the USA Patriot Act.

“Applicable Conversion Rate” means, with respect to Euros or GBPs (x) for an
actual currency exchange, the applicable currency Dollar spot rate obtained by
the Collateral Manager through customary banking channels, including the
Facility Agent’s own banking facilities or (y) for all other purposes, the
applicable currency Dollar spot rate that appeared in the Wall Street Journal
for such currency (i) if such date is a Distribution Date, at the end of such
day or (ii) otherwise, at the end of the immediately preceding Business Day.

“Applicable Exchange Rate” means, with respect to any Contract denominated and
payable in Euros or GBPs on any day, the lesser of (a) the applicable currency
Dollar spot rate used by the Borrower (as determined by the Collateral Manager)
to acquire such currency on the date such Contract is included in the Borrower
Collateral and (b) the Applicable Conversion Rate for such currency.

“Applicable Law” means for any Person all existing and future laws, rules,
regulations (including temporary and final income tax regulations), statutes,
treaties, codes, ordinances, permits, certificates, orders, licenses of and
interpretations by any Official Body applicable to such Person (including,
without limitation, predatory and abusive lending laws, usury laws, the Federal
Truth in Lending Act, the Equal Credit Opportunity Act, the Fair Credit Billing
Act, the Fair Credit Reporting Act, the Fair Debt Collection Practices Act, the
Federal Trade Commission Act, the Magnuson Moss Warranty Act, the Federal
Reserve Board’s Regulations “B” and “Z”,

 

4



--------------------------------------------------------------------------------

the Servicemembers Civil Relief Act of 2003 and state adaptations of the
National Consumer Act and of the Uniform Consumer Credit Code and all other
consumer credit laws and equal credit opportunity and disclosure laws) and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi-judicial tribunal
or agency of competent jurisdiction.

“Applicable Margin” means (i) prior to the earlier to occur of (A) the Scheduled
Revolving Period Termination Date and (B) the Maturity Date and, in each case,
(x) the aggregate principal amount of outstanding Advances equals or exceeds 75%
of the Facility Amount, 2.80% per annum for Advances (or any portion thereof),
(y) the aggregate principal amount of outstanding Advances equals or exceeds 50%
of the Facility Amount, 2.90% per annum for Advances (or any portion thereof)
and (z) otherwise, 3.00% per annum for Advances (or any portion thereof) and
(ii) on and after the end of the Revolving Period, 4.50% per annum for all
Advances (or any portion thereof); provided that, during the continuation of an
Unmatured Event of Default or an Event of Default, the Applicable Margin shall
be increased by 2.00% over the otherwise applicable margin.

“APR” of a Contract means, in the case of a Loan, the interest rate or annual
rate of finance charges used to determine periodic payments with respect to the
related Contract Payment or, in the case of a Lease, the Imputed Lease Rate.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis based
on the quarterly financial statements or annual financial statements, as
applicable, of TPVG, without duplication, of (a) the fair market value of the
total assets of TPVG and its consolidated Subsidiaries as required by, and in
accordance with, GAAP and Applicable Law and any orders of the Securities and
Exchange Commission issued to TPVG, to be determined by the Board of Directors
of TPVG and reviewed by its auditors on a quarterly basis, less all liabilities
(other than Indebtedness, including Indebtedness hereunder) of TPVG and its
consolidated Subsidiaries, to (b) the aggregate amount of Indebtedness of TPVG
and its consolidated Subsidiaries, in each case as determined pursuant to the
Investment Company Act and any orders of the Securities and Exchange Commission
issued to or with respect to TPVG thereunder, including any exemptive relief
granted by the Securities and Exchange Commission with respect to the
indebtedness of any SBIC Subsidiary; provided that unfunded commitments of TPVG
and/or Borrower shall not be considered Indebtedness for purposes of this
definition.

“Asset Quality Tests” means, collectively or individually as the case may be,
the Minimum Weighted Average APR Test, the Minimum Weighted Average Spread Test,
the Maximum Weighted Average Remaining Maturity Test, Maximum Weighted Average
Debt-to-Valuation Test and the Minimum Weighted Average IRR Test.

“Backup Collateral Manager” means Portfolio Financial Servicing Company solely
in its capacity as Backup Collateral Manager, together with its successors and
permitted assigns in such capacity.

“Backup Collateral Manager Fee” has the meaning set forth in the Backup
Collateral Manager Fee Letter.

 

5



--------------------------------------------------------------------------------

“Backup Collateral Manager Fee and Expenses” has the meaning set forth in the
Section 11.1(l).

“Backup Collateral Manager Fee Letter” means (a) that certain fee letter, dated
as of the date hereof, among Portfolio Financial Servicing Company, as Backup
Collateral Manager, the Borrower and the Collateral Manager setting forth the
fees and expenses payable by the Borrower and the Collateral Manager and
acknowledged by the Facility Agent, as the same may be amended, supplemented or
otherwise modified by the parties thereto with the consent of the Facility Agent
and (b) any letter agreement(s) or schedule of fees entered into by TPVG, the
Equityholder and the Borrower, with the consent of the Facility Agent, with a
substitute Backup Collateral Manager in replacement of the schedule of fees
referred to in clause (a) above relating to fees payable to such substitute
Backup Collateral Manager.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. § 101, et
seq., as amended.

“Basel III Regulation” shall mean, with respect to any Affected Person, any
rule, regulation or guideline applicable to such Affected Person and arising
directly or indirectly from (a) any of the following documents prepared by the
Basel Committee on Banking Supervision of the Bank of International Settlements:
(i) Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring (December 2010), (ii) Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems (June 2011), (iii) Basel III: The
Liquidity Coverage Ratio and Liquidity Risk Monitoring Tools (January 2013), or
(iv) any document supplementing, clarifying or otherwise relating to any of the
foregoing, or (b) any accord, treaty, statute, law, rule, regulation, guideline
or pronouncement (whether or not having the force of law) of any governmental
authority implementing, furthering or complementing any of the principles set
forth in the foregoing documents of strengthening capital and liquidity, in each
case as from time to time amended, restated, supplemented or otherwise modified.
Without limiting the generality of the foregoing, “Basel III Regulation” shall
include Part 6 of the European Union regulation on prudential requirements for
credit institutions and investment firms (the “CRR”) and any law, regulation,
standard, guideline, directive or other publication supplementing or otherwise
modifying the CRR.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published in
May 2018 to comply with the Financial Crimes Enforcement Network customer due
diligence rules.

 

6



--------------------------------------------------------------------------------

“Beneficial Ownership Regulation” means 31 C.F.R. §1010.230.

“Benefit Plan Investor” means (a) any “employee benefit plan” (as defined in
Section 3(3) of Title I of ERISA) that is subject to the fiduciary
responsibility provisions of Title I of ERISA, (b) any “plan” as defined in
Section 4975(e) of the Code that is subject to Section 4975 of the Code, or
(c) any governmental or other plan or arrangement that is not subject to ERISA
or to Section 4975 of the Code but is subject to any law or restriction
substantially similar to Section 406 of ERISA or Section 4975 of the Code or
(d) any entity whose underlying assets include “plan assets” of the foregoing
employee benefit plans or plans (within the meaning of the DOL Regulations or
otherwise).

“Borrower” has the meaning set forth in the Preamble.

“Borrower Accounts” has the meaning set forth in Section 8.1(c).

“Borrower Assigned Agreements” has the meaning set forth in Section 13.1(c).

“Borrower Collateral” has the meaning set forth in Section 13.1.

“Borrowing Base” means, on any day, (i) the product of the Advance Rate and the
lesser of (x) the Net Contracts Balance on such date and (y) the Fair Market
Value on such date of all Transferred Contracts to the extent of Eligible
Contract Payments minus (ii) the Excess Concentration Amount plus (iii) the
equivalent in Dollars of the amount of principal collections on deposit in the
Borrower Accounts (as determined by the Collateral Manager using the Applicable
Conversion Rate).

“Business Day” means any day that is not a Saturday, Sunday or other day on
which banking institutions in New York, New York or Menlo Park, California are
authorized or obligated by law, executive order or government decree to remain
closed.

“Capped Fees/Expenses - Backup Collateral Manager” means, at any time, fees,
costs and expenses due at such time (if any) to the Backup Collateral Manager
under the Transaction Documents such that the aggregate amount of such fees,
costs and expenses paid to the Backup Collateral Manager under the Transaction
Documents in any calendar year do not exceed $25,000; provided that amounts in
excess of such cap and not otherwise paid pursuant to Section 8.5 may be
allocated to and charged during the following calendar year (to the extent they
do not exceed the $25,000 cap for such following calendar year); provided
further, that such Capped Fees/Expenses – Backup Collateral Manager shall not
apply if the Backup Collateral Manager is appointed the successor Collateral
Manager.

“Capped Fees/Expenses—Custodian” means, at any time, fees, costs and expenses
due at such time (if any) to the Custodian under the Transaction Documents such
that the aggregate amount of such fees, costs and expenses paid to the Custodian
under the Transaction Documents in any calendar year do not exceed $40,000;
provided that amounts in excess of such cap and not otherwise paid pursuant to
Section 8.5 may be allocated to and charged during the following calendar year
(to the extent they do not exceed the $40,000 cap for such following calendar
year).

 

7



--------------------------------------------------------------------------------

“Contract File” means, with respect to each Contract, the documents specified on
Exhibit J applicable to such Contract.

“Contract Payment “ means, with respect to any Obligor, indebtedness of such
Obligor arising under a Contract (whether constituting an account, chattel
paper, a document, an instrument, a payment intangible or a general intangible),
including the right to payment of any Scheduled Contract Payments, interest or
finance charges and other obligations of such Obligor with respect thereto but
excluding (i) any purchase option payments due or paid under a Lease upon the
expiration of the scheduled term of such Lease as of such Advance Date, (ii) any
Excluded Amounts due or paid thereunder, (iii) any fees collected on behalf of
third parties and (iv) any related Residual or any realizations of such
Residual, including scheduled payments on any Lease which become payable after
the expiration of its scheduled term.

“Corporate Trust Office” means the applicable designated corporate trust office
of the Custodian, specified on its signature page hereto, or such other address
within the United States as it may designate from time to time by notice to the
Lenders.

“Cost of Funds Rate” means, for any Accrual Period and any Lender, the rate
determined as set forth below:

(a) With respect to each Conduit Lender and each day of such Accrual Period,
such Conduit Lender’s Commercial Paper Rate for such day, except as otherwise
provided in clauses (b) or (c) below.

(b) Except as otherwise provided in clause (d) below, if and to the extent that,
and only for so long as, a Conduit Lender at any time determines in good faith
that it is unable to raise or is precluded or prohibited from raising, or that
it is not advisable to raise, funds through the issuance of commercial paper
notes in the commercial paper market of the United States to finance its making
or maintenance of its portion of any Advance or any portion thereof (which
determination may be based on any allocation method employed in good faith by
such Conduit Lender), including by reason of market conditions or by reason of
insufficient availability under any of its Support Facilities or the downgrading
of any of its Support Parties, upon notice from such Conduit Lender to the Agent
for its Lender Group and the Facility Agent, such Conduit Lender’s portion of
such Advance shall bear interest at a rate per annum equal to the Alternative
Rate, rather than as otherwise determined pursuant to clause (a) above.

(c) Except as otherwise provided in clause (d) below, with respect to each
Committed Lender, the Alternative Rate.

(d) With respect to all Lenders, on and after the Maturity Date, the Alternate
Base Rate.

“CRD” has the meaning set forth in Section 10.23(a).

 

12



--------------------------------------------------------------------------------

“Credit and Collection Policy” means (i) with respect to the initial Collateral
Manager, the credit and collection policies and practices (including
underwriting parameters) relating to Contract Payments and Contracts, to be set
forth as Exhibit K once the same have been approved and adopted by TPVG’s Board
of Directors, as the same may thereafter be modified, amended or supplemented
from time to time in compliance with Section 7.4(m) or (ii) with respect to any
successor Collateral Manager, the customary credit and collection policies of
such successor Collateral Manager.

“Credit-Watch List” means a list established and revised from time to time by
Collateral Manager, and made available to the Lenders, that Collateral Manager
uses to monitor the credit risk of certain Obligors.

“Critical Component” means, in respect of a weapons system referred to in the
definition of Prohibited Defense Contract, a component used specifically in the
production of the weapon system or plays a direct role in the lethality of the
weapon system.

“Custodial Delivery Failure” has the meaning set forth in Section 12.11.

“Custodian” means U.S. Bank National Association solely in its capacity as
Custodian, together with its successors and permitted assigns in such capacity.

“Custodian Fee Letter” means that certain fee letter, dated as of the date
hereof, among U.S. Bank National Association, as Custodian, the Borrower and the
Collateral Manager setting forth the fees and expenses payable by the Borrower
and the Collateral Manager and acknowledged by the Facility Agent, as the same
may be amended, supplemented or otherwise modified by the parties thereto with
the consent of the Facility Agent.

“Custodian Fees and Expenses” has the meaning set forth in Section 12.17.

“DBNY” means Deutsche Bank AG, New York Branch, and its successors.

“Defaulting Lender” means any Lender that (i) has failed to fund any portion of
the Advances required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Facility Agent, the Paying Agent or any other Lender any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless such amount is the subject of a good faith dispute, (iii)
has notified the Borrower, the Servicer Collateral Manager, the Facility Agent,
the Paying Agent or any other Lender that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply or has failed to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits or is obligated to extend credit, (iv) has failed, within one
Business Day after request by the Facility Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund Advances
under this Agreement, or (v) has (or has a parent company that has) become or is
insolvent or has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

 

13



--------------------------------------------------------------------------------

“Deferrable Contract” means a Contract (other than a Product 6 Contract) that by
its terms permits the deferral or capitalization of payment of accrued, unpaid
interest (exclusive of any contractual end- of- term payment).

“Delinquency Ratio” means, for any Collection Period, the ratio, expressed as a
percentage, of (i) the Aggregate Outstanding Principal Balance of all Contracts
which are Delinquent Contracts during such Collection Period and which are (as
of the end of business on the Business Day prior to such time), or immediately
prior to so becoming delinquent had been, included in the Net Contracts Balance
divided by (ii) the Aggregate Outstanding Principal Balance of all Contracts as
of the last day of the prior Collection Period; provided that, the outstanding
Principal Balance of a Delinquent Contract that has been repurchased during such
Collection Period in accordance with and subject to the terms of Section 6.3 of
the Sale Agreement, shall not be included in the calculation of the ratio set
forth in this definition for such Collection Period or for any prior Collection
Period.

“Delinquent Contract” means a Contract as to which any Scheduled Contract
Payment or part thereof is unpaid more than 31 days from its original due date.

“Discounted Present Value” means, as of any date of determination, for all
Contracts evidencing Leases, the present value of all Scheduled Contract
Payments to become due subsequent to the second day of the current calendar
month and on or prior to the end of the original term thereof in accordance with
the provisions of such Contract, determined by discounting all such Scheduled
Contract Payments from the Distribution Date in the month immediately following
the month in which such Scheduled Contract Payments are to become due to the
current Distribution Date by using the Imputed Lease Rate.

“Distribution Date” means (i) the 15th day of each calendar month, or if such
15th day is not a Business Day, the next succeeding Business Day, commencing
April, 2014 and (ii) the Maturity Date.

“DOL Regulations” means regulations promulgated by the U.S. Department of Labor
at 29 C.F.R. § 2510.3 101, as modified by Section 3(42) of ERISA, and at 29
C.F.R. § 2550.401c-1.

“Dollar(s)” and the sign “$” mean lawful money of the United States of America.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

14



--------------------------------------------------------------------------------

(f) as to which the representations and warranties set forth in Article IV of
the Sale Agreement are true and correct in all respects as of the related
Advance Date;

(g) which was, and which arises under a Contract which is, originated in
accordance with, and satisfies in all material respects all applicable
requirements of, the Credit and Collection Policy, or, if such Contract was
acquired by TPVG, such Contract satisfies in all material respects all
applicable requirements of the Credit and Collection Policy;

(h) which represents, and which arises under a Contract which represents, the
genuine, legal, valid and binding obligation of the Obligor thereunder
enforceable by the holder thereof in accordance with its terms, subject to any
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws now or hereafter in effect relating to or affecting the enforceability of
creditors’ rights generally and general equitable principles, whether applied in
a proceeding at law or in equity;

(i) which is entitled to be paid pursuant to the terms of the related Contract;

(j) which does not, and which arises under a Contract which does not, contravene
in any material respect any laws, rules or regulations applicable thereto
(including laws, rules and regulations relating to usury, consumer protection,
truth in lending, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy) and with respect to
which no party to the related Contract is in violation of any such law, rule or
regulation that would reasonably be expected to have a material adverse effect
on the collectibility, value or payment terms of such Contract Payment or such
Contract, and with respect to which the proceeds thereof will not be used to
finance activities within the marijuana industry, nor any other industry which
is illegal under Federal law at the time of acquisition of such Contract;

(k) with respect to which, and which arises under a Contract with respect to
which, no proceedings or investigations are pending or threatened before any
Official Body (i) asserting the invalidity of such Contract Payment or the
Contract, (ii) seeking payment of such Contract Payment or payment and
performance of such Contract or (iii) seeking any determination or ruling that
might materially and adversely affect the validity or enforceability of such
Contract Payment or such Contract;

(l) with respect to which the Obligor thereunder is not, to the knowledge of the
Borrower, the Collateral Manager, or TPVG unable to make payment of its
obligations when due;

(m) if the related Contract constitutes “chattel paper” within the meaning of
the UCC (i) as enacted in the jurisdiction in which the Borrower is located and
where the Custodian takes possession thereof and (ii) also as enacted in the
jurisdiction in which TPVG is located then, in each such case, there is only one
original chattel paper copy of such Contract (including any note or instrument)
in existence, which original has been stamped with the notation “original copy”
and delivered to the Custodian as contemplated under Section 12.1, and with any
counterpart copies marked as such;

 

16



--------------------------------------------------------------------------------

hereunder, such Contracts shall contain standard cross-collateralization and
cross-default provisions;

(ccc) if arising under a Deferrable Contract, such Contract has a required cash
pay interest component that is greater than 50% of the total interest rate of
such Contract; and

(ddd) is not a Contract pursuant to which any future advances or payments may be
required to be made by the Borrower;

(eee) which arises under a Contract whose Obligor is not in a Prohibited
Industry;

(fff) which arises under a Contract whose Obligor is not a Non-Sustainable
Obligor; and

(ggg) which arises under a Contract which does not by its terms permit its
proceeds to be used to finance activities within the marijuana industry or the
sale of firearms, the development of adult entertainment, any form of betting
and gambling or the making or collection of pay day loans, nor will they be used
to provide financing to any other industry which is illegal under Applicable Law
at the time of acquisition of such Contract.

“Eligible Currency” means Dollars, GBPs and Euros.

“Eligible Jurisdiction” means the U.S., the United Kingdom, Israel, Germany,
Switzerland, Singapore, the Cayman Islands, Cyprus, Canada, France, Hong Kong,
Mauritius, the Netherlands, Australia, China and India, or any other country
approved by the Facility Agent in its sole discretion.

“Enterprise Software” means the industry code 6050a as set forth in Exhibit N,
as determined, in the reasonable discretion of the Collateral Manager, as of the
date of determination.

“Environmental Laws” means any and all foreign, federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals,
interpretations and orders of courts or Official Bodies, relating to the
protection of human health or the environment, including requirements pertaining
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials. Environmental Laws include the Comprehensive
Environmental Response, Compensation, and Liability Act (42 U.S.C. § 9601 et
seq.), the Hazardous Material Transportation Act (49 U.S.C. § 331 et seq.), the
Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300, et seq.), the Environmental
Protection Agency’s regulations relating to underground storage tanks (40 C.F.R.
Parts 280 and 281), and the Occupational Safety and Health Act (29 U.S.C. § 651
et seq.), and the rules and regulations thereunder, each as amended or
supplemented from time to time.

“Equity Interests” has the meaning set forth in Section 10.23(a).

 

22



--------------------------------------------------------------------------------

“ERISA” means the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, including all regulations promulgated thereunder.

“ERISA Affiliate” means any Person that, for purposes of Title IV of ERISA, is a
member of the Borrower’s “controlled group” or is under “common control” with
the Borrower, within the meaning of Section 414 of the Code.

“ERISA Event” means (a) the occurrence with respect to a Plan of a reportable
event, within the meaning of Section 4043 of ERISA, unless the thirty (30)-day
notice requirement with respect thereto has been waived by the PBGC; (b) the
application for a minimum funding waiver with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such a Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (e) the
withdrawal by the Borrower or any ERISA Affiliate from a Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions set forth in Section 430(k) of the Code or
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
assets or rights to property or assets of the Borrower or any ERISA Affiliate
for failure to make a required payment to a Plan are satisfied; (g) the
termination of a Plan by the PBGC pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan; (h) any failure by any Plan to satisfy the minimum funding
standards of Sections 412 or 430 of the Code or Section 302 of ERISA, whether or
not waived; (i) the determination that any Plan is or is expected to be in
“at-risk” status, within the meaning of Section 430 of the Code or Section 303
of ERISA, (j) the receipt by the Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any ERISA
Affiliate of any notice, concerning the imposition of liability with respect to
the withdrawal or partial withdrawal from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, “insolvent”
(within the meaning of Section 4245 of ERISA), in “endangered” or “critical”
status (within the meaning of Section 432 of the Code or Section 305 of ERISA),
or terminated (within the meaning of Section 4041A or Section 4042 of ERISA);
(k) the failure of the Borrower or any ERISA Affiliate to pay when due (after
expiration of any applicable grace period) any installment payment with respect
to withdrawal liability under Section 4201 of ERISA; (l) the Borrower or any
ERISA Affiliate incurs any liability under Title IV of ERISA with respect to any
Plan (other than premiums due and not delinquent under Section 4007 of ERISA);
or (m) the Borrower or any ERISA Affiliate commits any act (or omission) which
could give rise to the imposition of fines, penalties, taxes, or related charges
under ERISA or the Code.

“Errors” has the meaning set forth in Section 11.1(g).

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“EU Securitization Regulation” means Regulation (EU) 2017/2402.

 

23



--------------------------------------------------------------------------------

“EU Securitization Rules” means the EU Securitization Regulation, together with
any relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the EU Securitization Regulation,
and, in each case, any relevant guidance published by the European Banking
Authority, the European Securities and Markets Authority (or, in either case,
any predecessor or successor authority) or by the European Commission.

“Euro”, “Euros”, “euro” and “€” mean the lawful currency of the member states of
the European Union that have adopted and retain the single currency in
accordance with the treaty establishing the European Community, as amended from
time to time; provided, that if any member state or states ceases to have such
single currency as its lawful currency (such member state(s) being the “Exiting
State(s)”), such term shall mean the single currency adopted and retained as the
lawful currency of the remaining member states and shall not include any
successor currency introduced by the Exiting State(s).

“Event of Default” means any of the events described in Section 14.1.

“Exception Report” has the meaning set forth in Section 12.2.

“Exceptions” has the meaning set forth in Section 12.2.

“Excess Concentration Amount” means, as of the related Advance Date and after
giving effect to any Contracts to be sold to or acquired by the Borrower on such
day, and on each Distribution Date, the sum of the following amounts:

(a) the excess, if any, of the Aggregate Outstanding Principal Balance of the
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
owing by the five Obligors with the highest Principal Balances at such time over
45% of the Net Contracts Balance of all Transferred Contracts;

(b) the sum of the excesses, for all Transferred Contracts, of the Aggregate
Outstanding Principal Balance of the Contracts with Eligible Contract Payments
(excluding Excluded Contract Payments) owing by the Obligor with the highest
Principal Balances at such time over 10% of the Net Contracts Balance of all
Transferred Contracts;

(c) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with (i) Eligible Contract Payments (excluding Excluded Contract
Payments) owing by Obligors in the Industry with the highest Aggregate
Outstanding Principal Balance over 35% of the Net Contracts Balance of all
Transferred Contracts, (ii) Eligible Contract Payments (excluding Excluded
Contract Payments) owing by Obligors in the Industry with the second highest
Aggregate Outstanding Principal Balance over 20% of the Net Contracts Balance of
all Transferred Contracts; provided that if the Software Industry has the second
highest Aggregate Outstanding Principal Balance, then the Aggregate Outstanding
Principal Balance of all Contracts with Eligible Contract Payments (excluding
Excluded Contract Payments) owing by Obligors in the Software

 

24



--------------------------------------------------------------------------------

Industry may be up to 25% of the Net Contracts Balance of all Transferred
Contracts; provided, further, that the Aggregate Outstanding Principal Balance
of all Contracts with Eligible Contract Payments (excluding Excluded Contract
Payments) owing by Obligors in each of the SaaS and Enterprise Software
sub-categories of the Software Industry may not exceed 15% of the Net Contracts
Balance of all Transferred Contracts, (iii) Eligible Contract Payments
(excluding Excluded Contract Payments) owing by Obligors in any other Industry
over 15% of the Net Contracts Balance of all Transferred Contracts, and (iv)
Eligible Contract Payments (excluding Excluded Contract Payments) owing by
Obligors in any single Industry measured at the 1000 level over 65% of the Net
Contracts Balance of all Transferred Contracts;

(d) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with (i) Eligible Contract Payments (excluding Excluded Contract
Payments) related to all Obligors who are domiciled in an Eligible Jurisdiction
other than the U.S. or are organized in an Eligible Jurisdiction other than the
U.S. over 2530% of the Net Contracts Balance of all Transferred Contracts and
(ii) Eligible Contract Payments (excluding Excluded Contract Payments) related
to all Obligors who are domiciled in an Eligible Jurisdiction other than the
U.S., the United Kingdom or Germany or are organized in an Eligible Jurisdiction
other than the U.S., United Kingdom or Germany over 1015% of the Net Contracts
Balance of all Transferred Contracts;

(e) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Agented Contracts (other than TriplePoint Agented Contracts) with Eligible
Contract Payments (excluding Excluded Contract Payments) owing by Obligors for
which TPVG and its Affiliates fail to either (i) individually or collectively
hold greater than 50% of the voting interest in such Contract, (ii) hold a
minority blocking interest against all material consents, amendments, waivers or
approvals thereunder or (iii) hold enforcing lender rights over 10% of the Net
Contracts Balance of all Transferred Contracts;

(f) without duplication of clause (c)(i) above, the excess, if any, of the
Aggregate Outstanding Principal Balance of all Contracts with Eligible Contract
Payments (excluding Excluded Contract Payments) owing by Obligors in the
Healthcare Industry over 35% of the Net Contracts Balance of all Transferred
Contracts;

(g) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts that are Deferrable Contracts (and are not Excluded Deferrable
Contracts) over 15% of the Net Contracts Balance of all Transferred Contracts;

(h) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that permit “interest only” Scheduled Contract Payments more than 24 months from
the date of origination thereof over 33% of the Net Contracts Balance of all
Transferred Contracts;

(i) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that are Product 4 Contracts over 25% of the Net Contracts Balance of all
Transferred Contracts;

 

25



--------------------------------------------------------------------------------

(j) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that are Product 5 Contracts over 15% of the Net Contracts Balance of all
Transferred Contracts;

(k) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that are Product 6 Contracts over 33% of the Net Contracts Balance of all
Transferred Contracts;

(l) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
that are denominated in an Eligible Currency other than Dollars over 1020% of
the Net Contracts Balance of all Transferred Contracts; and

(m) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts with Eligible Contract Payments (excluding Excluded Contract Payments)
owing by Obligors that are Affiliates of TPC, the Borrower or TPVG.; and

(n) the excess, if any, of the Aggregate Outstanding Principal Balance of all
Contracts that are in the defense industry (other than a Prohibited Defense
Contract) over 7.5% of the Aggregate Contracts Balance of all Transferred
Contracts.

“Excluded Amounts “ means any amounts relating to diligence, legal, facility,
tax, filing, insurance, maintenance and ancillary products and services.

“Excluded Contract Payments” means all Eligible Contract Payments described in
clause (ddd) of the definition thereof, until such time as such Eligible
Contract Payments meet the requirements set forth in clauses (a) through (ccc)
thereof, as applicable.

“Excluded Deferrable Contract” means a Deferrable Contract that either (a) has a
required cash pay interest component that is greater than 60% of the total
interest rate of such Contract or (b) has a required cash pay interest component
equal to or greater than 9.00%.

“Excluded Taxes” has the meaning set forth in Section 4.3(e)(vii).

“Extending Lender Group” has the meaning set forth in Section 2.7(a).

“Extension Request” has the meaning set forth in Section 2.7(a).

“Executive Officer” means, with respect to the Borrower, the Collateral Manager
or TPVG, the Chief Executive Officer, President, Chief Operating Officer or
Chief Financial Officer of such Person, with respect to the Custodian, the
individuals listed on Exhibit G, and, with respect to any other Person, the
President, Chief Financial Officer or any Vice President.

 

26



--------------------------------------------------------------------------------

“Facility Agent” has the meaning set forth in the Preamble.

“Facility Agent Fee” means the “Facility Agent Fee” set forth in the Facility
Agent Fee Letter.

“Facility Agent Fee Letter” means that certain Facility Agent Fee Letter among
the Facility Agent, the Borrower and TPVG.

“Facility Amount” means (a) prior to the end of the Revolving Period,
$210,000,000265,000,000, increased by the amount of any increase made in
accordance with Section 2.8 and (b) thereafter, the Advances outstanding.

“Fair Market Value” means, with respect to each Contract, the least of (a) the
outstanding Principal Balance of such Contract and (b) if such Contract has been
reduced in value below the outstanding Principal Balance thereof (other than as
a result of the allocation of a portion of the outstanding Principal Balance to
Warrant Assets), the value of such Contract as required by, and in accordance
with, the 1940 Act, as amended, and any orders of the SEC issued to the
Collateral Manager, to be determined by the Board of Directors of the Collateral
Manager and reviewed by its auditors.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations or official interpretations
thereof.

“Federal Funds Rate” means, for any period, a fluctuating rate per annum equal
for each day during such period to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Paying Agent from three federal funds brokers of recognized
standing selected by it.

“Fees” has the meaning set forth in Section 8.6.

“Finance Lease” means a Lease whereby TPVG is deemed to have made a loan to the
Obligor, which loan is secured by the Obligor’s ownership interest in the
related Contract Collateral, and the lease or installment payments thereon
represent repayment on such Loan.

“Fitch” means Fitch, Inc., Fitch Ratings Ltd. and their subsidiaries, including
Derivative Fitch Inc. and Derivative Fitch Ltd. and any successor thereto.

“Fixed Rate Contract” means any Contract that bears a fixed rate of interest.

“Funded Equity” means, at any time of determination, (i) the Net Contracts
Balance on such date plus (ii) all principal collections on deposit in the
Collection Account minus (iii) the sum of the principal of all Advances then
outstanding under this Agreement.

 

27



--------------------------------------------------------------------------------

thereafter and owing to the transferring Hedge Counterparty as of the date of
such transfer) to another entity that meets the requirements of clauses (b)(i)
and (b)(ii) hereof and has entered into a Hedging Agreement with the Borrower on
or prior to the date of such transfer.

“Hedge Transaction” means each interest rate swap, index rate swap or interest
rate cap transaction or comparable derivative arrangement between the Borrower
and a Hedge Counterparty that is entered into pursuant to Section 10.6 and is
governed by a Hedging Agreement.

“Hedging Agreement” means the agreement between the Borrower and a Hedge
Counterparty that governs one or more Hedge Transactions entered into by the
Borrower and such Hedge Counterparty pursuant to Section 10.6, which agreement
shall consist of a “Master Agreement” in a form published by the International
Swaps and Derivatives Association, Inc., together with a “Schedule” thereto, and
each “Confirmation” thereunder confirming the specific terms of each such Hedge
Transaction or a “Confirmation” that incorporates the terms of such a “Master
Agreement” and “Schedule.”

“Imputed Lease Rate” means, with respect to any Lease, the financing rate used
by TPVG to determine periodic payments with respect to the related Contract
Payment; which financing rates will be consistent with TPVG’s calculation of
such financing rates for purposes of the preparation of its audited financial
statements.

“Increased Costs” means collectively, any increased cost, loss or liability
owing to any Affected Person under Article V, of this Agreement.

“Increased Facility Amount” has the meaning set forth in Section 2.8.

“Indebtedness” means, with respect to any Person at any time, any
(a) indebtedness or liabilities of such Person for borrowed money whether or not
evidenced by bonds, debentures, notes or other instruments, or for the deferred
purchase price of property or services (including trade obligations);
(b) obligations of such Person as lessee under leases which should have been or
should be, in accordance with GAAP, recorded as capital leases; (c) current
liabilities of such Person in respect of unfunded vested benefits under plans
covered by Title IV of ERISA; (d) obligations issued for or liabilities incurred
on the account of such Person; (e) obligations or liabilities of such Person
arising under acceptance facilities; (f) obligations of such Person under any
guarantees, endorsements (other than for collection or deposit in the ordinary
course of business) and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or otherwise to
assure a creditor against loss; (g) obligations of such Person secured by any
Lien on property or assets of such Person, whether or not the obligations have
been assumed by such Person; or (h) obligations of such Person under any
interest rate or currency exchange agreement or other Hedging Agreement.

“Indemnified Amounts” has the meaning set forth in Section 17.1.

“Indemnified Party” has the meaning set forth in Section 17.1.

“Indemnity Period” has the meaning set forth in Section 5.2(a).

 

29



--------------------------------------------------------------------------------

“Loan Originations and Revisions” has the meaning set forth in Section 10.23(d).

“Lockbox Account” means the lockbox account to which the Obligors are directed
to remit Contract Payments in accordance with this Agreement.

“Lockbox Agreement” means each agreement among a Lockbox Bank, the Collateral
Manager, the Borrower and the Facility Agent that governs one or more Lockbox
Accounts.

“Lockbox Bank” means any institution acceptable to the Facility Agent at which a
Lockbox Account is kept.

“Materially Modified Contract” means any Contract that has undergone one or more
of the following modifications (it being understood that each separate
occurrence thereof will once again render such Contract a “Materially Modified
Contract”): (i) any reduction of the APR thereof, (ii) any reduction of the
Principal Balance thereof, (iii) any extension of maturity date thereof or
(iv) any extension of any interest-only period thereon that, in the case of this
clause (iv) only, is not approved by Lenders holding Advances aggregating at
least 50% of all Advances.

“Maturity Date” means the earlier of (i) the date that is eighteen (18) months
after the Scheduled Revolving Period Termination Date and (ii) the effective
date on which the facility hereunder is terminated pursuant to Section 14.2.

“Maximum Weighted Average Debt- to-Valuation Ratio Test” means a test that will
be satisfied, on any date of determination, if the Weighted Average
Debt-to-Valuation of all Eligible Contracts included in the Contracts on such
day is less than or equal to 25%.

“Maximum Weighted Average Remaining Maturity Test” means a test that will be
satisfied, on any date of determination, if the Weighted Average Remaining
Maturity of all Eligible Contracts included in the Contracts is less than or
equal to 3.75 years.

“Minimum Weighted Average APR Test” means a test that will be satisfied, on any
date of determination, if the Weighted Average APR of all Eligible Contracts
that are Fixed Rate Contracts included in the Contracts on such day is equal to
or greater than 6.00%.

“Minimum Weighted Average Spread Test” means a test that will be satisfied, on
any date of determination, if the Weighted Average Floating Spread of all
Eligible Contracts that bear interest at a spread over the Prime Rate included
in the Contracts on such day is equal to or greater than 6.00the Prime Rate plus
2.50%.

“Minimum Weighted Average IRR Test” means a test that will be satisfied, on any
date of determination, if the Weighted Average IRR of all Eligible Contracts
included in the Contracts on such day is equal to or greater than 10%.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

32



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
Section 4001(a)(3) of ERISA, as applicable, in respect of which the Borrower or
any ERISA Affiliate has or could have any obligation or liability, contingent or
otherwise.

“Net Income” means, for any Person for any period of time, the aggregate amount
of net income for such Person, after taxes, for such period, as determined in
accordance with GAAP.

“Net Contracts Balance” means, as of any date, the Aggregate Outstanding
Principal Balance for all Transferred Contracts to the extent of Eligible
Contract Payments (excluding Excluded Contract Payments) on such date.

“New Lender” has the meaning set forth in Section 2.7(b)

“Non-Exempt Person” has the meaning set forth in Section 4.3(e).

“Non-Extending Lender Group” has the meaning set forth in Section 2.7(a).

“Non-Sustainable Obligor” means any Obligor (a) currently engaged (i) in
activities within or in close proximity to World Heritage Sites that might
impact the outstanding universal values of the site as defined by UNESCO,
(ii) in activities located in or involving the clearing of primary tropical
moist forests, illegal logging or uncontrolled and/or illegal use of fire
(iii) as an upstream producer and / or processor of palm oil and palm fruit
products that is not a member or certified in accordance with the Roundtable on
Sustainable Palm Oil (“RSPO”) or time-bound committed toward RSPO certification,
(iv) in expanding an existing or developing a new coal-fired power irrespective
of location, (v) in developing greenfield thermal coal mining, or (vi) in using
mountain top removal as an extraction method in mining or (b) in relation to
which there is evidence of child or forced labor in accordance with
international labor conventions or other human rights violations such as
slavery, forced or compulsory labor and human trafficking as defined by the
Modern Slavery Act 2015.

“Note” means a promissory grid note, in the form of Exhibit A, made payable to
the order of an Agent, on behalf of the related Lenders.

“Note Agent” has the meaning set forth in Section 15.1.

“Note Register” has the meaning set forth in Section 16.5(a).

“Note Registrar” has the meaning set forth in Section 16.5(a).

“Obligations” means all obligations (monetary or otherwise) of the Borrower to
the Lenders, the Agents, the Backup Collateral Manager, the Custodian, the
Paying Agent, the Facility Agent, the Hedge Counterparty or any other Affected
Person or Indemnified Party arising under or in connection with this Agreement,
the Notes and each other Transaction Document.

 

33



--------------------------------------------------------------------------------

“Permitted Lien” means (i) the Lien in favor of the Facility Agent for the
benefit of the Secured Parties, (ii) the restrictions on transferability imposed
by the Transaction Documents, (iii) inchoate Liens for taxes not yet payable and
mechanics’ or suppliers’ liens for services or materials supplied the payment of
which is not yet overdue or for which adequate reserves have been established,
(iv) as to Contract Collateral (1) the Lien in favor of the Borrower herein,
(2) the leasehold interest of the Obligor in a True Lease and (3) any Liens on
the Contract Collateral permitted pursuant to the applicable Contract, (v) as to
Growth Capital Loans, Liens held by senior lenders with respect to subordinated
Transferred Contracts, and (vi) as to Agented Contracts, Liens in favor of the
agent on behalf of all the lenders or lessors of the related Obligor.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture, government or any agency or political subdivision
thereof or any other entity.

“Plan” means any “employee benefit plan” as defined in Section 3(3) of ERISA
that is subject to Title IV of ERISA, Section 412 and 430 of the Code, or
Section 302 of ERISA and in respect of which the Borrower or any ERISA Affiliate
(x) is (or, if such Plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA, or (y) has or could have any obligation or liability, contingent or
otherwise.

“Pledge Agreement” means the Pledge Agreement, dated as of the Effective Date,
from the Equityholder, as pledger in favor of the Facility Agent, as secured
party.

“Portfolio Investment” means that portion of any Warrant Asset held by the
Borrower and any equity interests in a Person held by the Borrower as a result
of exchanging or exercising such Warrant Asset.

“Predecessor Work Product” has the meaning set forth in Section 11.1(g).

“Principal Balance” means (a) with respect to any Contract evidencing a Loan, as
of any date, the Initial Contract Balance thereof minus the sum of (i) the
principal portion of all Scheduled Contract Payments received on or after the
related Advance Date and on or prior to such date, (ii) the principal portion of
all prepayments received, determined by the Collateral Manager using the
Applicable Exchange Rate and (iii) the principal portion of proceeds from any
insurance policies covering the related Contract Collateral, liquidation
proceeds and proceeds from any guaranties received and allocated to principal by
the Collateral Manager (excluding accrued interest, fees and contractual
end-of-term payments), in each case determined by the Collateral Manager using
the Applicable Exchange Rate; allocating all such payments in accordance with
the terms of such Contract to the reduction of the unpaid principal balance of
such Contract and (b) with respect to any Contract evidencing a Lease, as of any
date, the Discounted Present Value of such Lease.

“Prime Rate” means, for any date of determination, the greater of (a) 0.0% and
(b) a fluctuating rate of interest per annum equal to the “Prime Rate” most
recently published in the Wall Street Journal and described as “the base rate on
corporate loans posted by at least 75% of the nation’s 30 largest banks”.

 

36



--------------------------------------------------------------------------------

“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.

“Product 1 Contract” means a Growth Capital Loan secured by a security interest,
first in priority, in all or substantially all assets of the related Obligor.

“Product 2 Contract” means a Growth Capital Loan secured by a security interest,
first in priority, in substantially all assets of the related Obligor, other
than accounts receivable, inventory, lockbox and collection accounts into which
proceeds of accounts receivable are deposited, or cash accounts, which serve as
collateral to an existing and outstanding revolving loan to another financing
provider.

“Product 3 Contract” means a Growth Capital Loan secured by a security interest
in substantially all assets of the related Obligor, other than a security
interest, first in priority, in substantially all assets of the related Obligor,
which serve as collateral to an existing and outstanding revolving loan to
another financing provider.

“Product 4 Contract” means a Growth Capital Loan secured by a security interest
in substantially all assets of the related Obligor, other than a security
interest, first in priority, in substantially all assets of the related Obligor,
which serve as collateral to an existing and outstanding term loan (with or
without an accompanying revolving facility) to another financing provider.

“Product 5 Contract” means a revolving loan secured by a security interest,
first in priority, in all or substantially all assets of the related Obligor or
a security interest, first in priority, first in priority in those assets
subject to a borrowing base formula for the revolving loan.

“Product 6 Contract” means an equipment loan, capital lease or true lease
secured by a security interest, first in priority, in a specific item or items
of equipment or related assets or a lease of a specific item or items of
equipment or related assets.

“Prohibited Defense Contract” means a Contract in respect of which the related
Obligor’s primary direct business is the production or distribution of
antipersonnel landmines, cluster munitions, biological and chemical,
radiological and nuclear weapons or their Critical Components.

“Prohibited Industry” means with respect to any Obligor, its primary business is
(a) within an industry referred to in the definition of Prohibited Defense
Contract; (b) the manufacture of fully completed and operational assault weapons
or firearms; (c) in pornography or adult entertainment; or (d) in the betting,
gambling or internet gaming industry (other than hospitality and/or resorts
development or the management thereof).

 

37



--------------------------------------------------------------------------------

cancellations of any presently outstanding Hedging Agreements satisfy the
Borrower’s covenant contained in Section 10.6, of this Agreement to maintain
Hedging Agreements.

“Repurchase Amount” means, for any Ineligible Contract for which a payment is
being made pursuant to Section 7.14 or any Charged-Off Contract or Delinquent
Contract being repurchased pursuant to Section 6.3 of the Sale Agreement as of
any time of determination, the sum of (i) the aggregate outstanding Principal
Balance of such Contract as of the last Distribution Date, (ii) any accrued and
unpaid interest thereon since the last Distribution Date and (iii) all Hedge
Breakage Costs owed to any relevant Hedge Counterparty for any termination of
one or more Hedge Transactions, in whole or in part, as required by the terms of
any Hedging Agreement, incurred in connection with such payment or repurchase
and the termination of any Hedge Transactions in whole or in part in connection
therewith.

“Repurchased Contract” means, with respect to any Collection Period, any
Contract as to which the Repurchase Amount has been deposited in the Collection
Account by or on behalf of the Borrower or the Collateral Manager, as
applicable, on or before the related Collateral Manager Report Date and any
Contract purchased by the Equityholder pursuant to the Sale Agreement as to
which the Repurchase Amount has been deposited in the Collection Account by the
Equityholder.

“Request for Release and Receipt” means a form substantially in the form of
Exhibit F-2 completed and signed by the Collateral Manager.

“Required Lenders” means, at any time, not fewer than two Lenders holding
Advances aggregating at least 66-2/3% of all Advances.

“Required Notional Amount” means, with respect to any date of determination,
(x) for Hedge Transactions pursuant to Section 10.6(a)(i), the outstanding
principal amount of the Advances on such date of determination, and (y) for
Hedge Transactions pursuant to Section 10.6(a)(ii), the greater of
(i) $25,000,000 and (ii) the outstanding principal amount of the Advances on
such date of determination.

“Residual” means, with respect to any True Lease, any interest of the lessor or
its assigns, as owner of underlying Contract Collateral, in the value of the
related Contract Collateral after termination of such True Lease, including the
proceeds from the sale or use of the Contract Collateral after the termination
of such True Lease.

“Responsible Officer” means, with respect to (a) TPVG, the Collateral Manager or
the Borrower, its Chief Executive Officer, President, Chief Operating Officer,
Chief Financial Officer, or any other officer or employee of TPVG, the
Collateral Manager or the Borrower directly responsible for the administration
or collection of the Transferred Contracts, or (b) any other Person, any Person
that is not an individual, the President, any Vice-President or Assistant
Vice-President, Corporate Trust Officer or the Controller of such Person, or any
other officer or employee having similar functions.

“Restricted Information” has the meaning set forth in Section 10.23(b).

 

39



--------------------------------------------------------------------------------

“Retained Interest” means, with respect to each Transferred Contract, the
following rights and obligations in such Transferred Contract and under the
related documents, which are being retained by TPVG or the Equityholder (in the
case of the rights and obligations described in clauses (a) and (b)(iii)) or
which are held by parties other than the Borrower): (a) with respect to any
Transferred Contract with an unfunded commitment on the part of the lender that
does not provide by its terms that funding thereunder is in the lender’s sole
and absolute discretion, all of the obligations, if any, to provide additional
funding with respect to such Transferred Contract and (b) with respect to any
Transferred Contract arising under an Agented Contract, (i) all of the rights
and obligations, if any, of the agent under the documentation evidencing such
Transferred Contract, (ii) the applicable portion of the interests, rights and
obligations under the documentation evidencing such Transferred Contract that
relate to such portion(s) of the indebtedness that is owned by another lender
and/or lessor, (iii) any unused, commitment or similar fees associated with the
additional funding obligations that are not being transferred in accordance with
clause (a) of this definition, (iv) any agency or any advisory, consulting or
similar fees due from the Obligor associated with services provided by the agent
that are not being transferred in accordance with clause (b) of this definition
and (v) any origination or underwriting fee paid to TPVG or the Equityholder in
connection with the origination or acquisition of such Transferred Contract.

“Retention Holder Originated Contracts” means a Contract with respect to which
the Equityholder itself or through related entities (including without
limitation the Borrower), directly or indirectly, was involved in the Lease or
Loan (as applicable) which created such Contract.

“Revolving Period” means the period of time starting on the Effective Date and
ending on the earlier to occur of (i) the Scheduled Revolving Period Termination
Date, as may be extended at the request or at the direction of the Borrower made
not less than 90 days or more than 120 days prior to the Scheduled Revolving
Period Termination Date with the consent of the Facility Agent and each Lender
(which consent shall be given or denied to the Borrower in the sole discretion
of the Facility Agent and each Lender within 30 Business Days following such
request), (ii) the date selected by the Required Lenders (by written notice to
the Facility Agent, the Borrower and the Collateral Manager) following the
occurrence of a Termination Event, or (iii) the effective date on which the
facility hereunder is terminated pursuant to Section 14.2.

“Sale Agreement” means the Receivables Sale and Contribution Agreement, dated as
of February 21, 2014, by and between the Equityholder, as seller, and the
Borrower, as purchaser, as amended, supplemented or restated from time to time.

“Sanction Target” has the meaning set forth in Section 9.26.

“Sanctions” has the meaning set forth in Section 9.26.

“Sanctioned Country” means, at any time, a country or territory that is, or
whose government is, a target of any Sanctions.Countries” has the meaning set
forth in Section 9.26.

 

 

40



--------------------------------------------------------------------------------

“Sanctioned Person “ means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person located, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person described in
clauses (a) or (b) of this definition.

“Sanctions” means economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.SBCA Act” means Title VIII of the Consolidated Appropriations Act
of 2018, known as the Small Business Credit Availability Act, as amended.

“SBIC Subsidiary” means any direct or indirect Subsidiary (including such
Subsidiary’s general partner or managing entity to the extent that the only
material assets of such general partner or managing entity is its equity
interest in the SBIC Subsidiary) of TPVG licensed as a small business investment
company under the Small Business Investment Company Act of 1958, as amended.

“Schedule of Contracts” means the list or lists of Contracts attached to each
Advance Request. Each such schedule shall identify the Contracts which are being
transferred to the Borrower, shall set forth such information with respect to
each such Contract as the Borrower or the Facility Agent may reasonably require
and shall supplement any such schedules attached to previously-delivered Advance
Requests.

“Scheduled Contract Payment” means each periodic installment payable by an
Obligor under a Contract for rent, principal and/or interest, excluding all
supplemental or additional payments required by the terms of such Contract with
respect to sales or other taxes, insurance, maintenance, ancillary products and
services, late fees, penalties, default interest and other specific charges.

“Scheduled Revolving Period Termination Date” means the later of
(i) February 21, 2020May 31, 2021 or (ii) such later date agreed to in writing
by the Facility Agent and each Lender as requested by the Borrower in accordance
with the terms of the definition of “Revolving Period”.

“Section 4.3 Certificate” has the meaning set forth in Section 4.3(e)(ii).

“Secured Parties” means, collectively, each Agent, each Lender, the Facility
Agent, the Backup Collateral Manager, the Custodian, the Paying Agent, each
other Affected Person and Indemnified Party and Hedge Counterparty and their
respective successors and assigns.

“Security Deposit Collection Account “ means the account designated as the
Security Deposit Collection Account in, and which is established and maintained
pursuant to, Section 8.1(a).

 

41



--------------------------------------------------------------------------------

“Senior Costs” means, as of any date of determination, the sum of (a) all
Carrying Costs plus (b) the Collateral Manager Fee plus (c) the Facility Agent
Fee plus (d) the Backup Collateral Manager Fee plus (e) all fees due to the
Custodian under the Custodian Fee Letter, each for the related Collection Period
plus (f) the Unused Fee.

“Settlement Date” means, with respect to any Advance, (x) each Distribution Date
and (y) the date on which the Borrower shall prepay such Advance pursuant to
Section 2.4.

“Software as a Service” and “SaaS” mean the industry code 6050b as set forth in
Exhibit N, as determined, in the reasonable discretion of the Collateral
Manager, as of the date of determination.

“Software Industry” means the industry code 6050 as set forth in Exhibit N, as
determined, in the reasonable discretion of the Collateral Manager, as of the
date of determination.

“Standard & Poor’s” means Standard & Poor’sS&P Global Ratings Services, a
Standard & Poor’s Financial Services LLC business, and any successor (or its
successors theretoin interest).

“Structured Lender” means any Person whose principal business consists of
issuing commercial paper, medium term notes or other securities to fund its
acquisition and maintenance of receivables, accounts, instruments, chattel
paper, general intangibles and other similar assets or interests therein and
which is required by any nationally recognized statistical rating organization
which is rating such securities to obtain from its principal debtors an
agreement such as that set forth in Section 18.11(a) of this Agreement in order
to maintain such rating.

“Structured Lender Liquidity Arrangement” means each liquidity, credit
enhancement or “back-stop” purchase or loan facility for a Lender which is a
Structured Lender relating to this Agreement.

“Subject Laws” means the (a) Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (b) Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
Patriot Act of 2001, as amended) (the “Patriot Act”).

“Subsidiary” means, with respect to any Person, a corporation, partnership or
other entity of which such Person and/or its other Subsidiaries own, directly or
indirectly, such number of outstanding shares as have more than 50% of the
ordinary voting power for the election of directors.

“Support Facility” means any liquidity or credit support agreement with a
Structured Lender which relates to this Agreement (including any agreement to
purchase an assignment of or participation in the Notes).

 

42



--------------------------------------------------------------------------------

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Vendor” means, with respect to any Contract, the equipment manufacturer, dealer
or distributor or other Person that provided products or services with respect
to the Contract Collateral under such Contract.

“Volcker Rule” means Section 13 of the U.S. Bank Holding Company Act of 1956, as
amended, and the applicable rules and regulations thereunder.

“Warrant Asset” means the Borrower’s economic interest in any equity purchase
warrants or similar rights convertible into or exchangeable or exercisable for
any equity interests received by TPVG or the Equityholder as an “equity kicker”
from the Obligor in connection with such Transferred Contract; provided that the
term Warrant Asset shall in no event include the right of TPVG or the
Equityholder to participate as an investor in future equity financings by an
Obligor.

“Weighted Average APR” means, as of any date of determination with respect to
all Eligible Contracts that are Fixed Rate Contracts included in the Borrower
Collateral, the number obtained by (i) summing the products obtained by
multiplying (a) the APR of such Eligible Contract by (b) the Principal Balance
of such Eligible Contract and (ii) dividing such sum by the Aggregate
Outstanding Principal Balance of all Eligible Contracts included in the Borrower
Collateral on such date.

“Weighted Average Debt-to-Valuation” means, as of any date of determination with
respect to all Eligible Contracts included in the Borrower Collateral, the
number (expressed as a percentage) obtained by (i) summing the products obtained
by multiplying (a) the consolidated debt- to-enterprise value ratio (as
determined by the Collateral Manager and including all debt of such Obligor that
is senior to or pari passu to the debt owed to the Borrower) of the related
Obligor by (b) the Principal Balance of such Eligible Contract and (ii) dividing
such sum by the Aggregate Outstanding Principal Balance of all Eligible
Contracts included in the Borrower Collateral on such date.

“Weighted Average Floating Spread” means, as of any date of determination with
respect to all Eligible Contracts that bear interest at a spread over the Prime
Rate included in the Borrower Collateral, the spread obtained by (i) summing the
products obtained by multiplying (a) the APR ofstated interest rate spread on
such Eligible Contract above the Prime Rate by (b) the Principal Balance of such
Eligible Contract and (ii) dividing such sum by the Aggregate Outstanding
Principal Balance of all Eligible Contracts included in the Borrower Collateral
on such date.

“Weighted Average IRR” means, as of any date of determination with respect to
all Eligible Contracts included in the Borrower Collateral, the number obtained
by (i) summing the products obtained by multiplying (a) the IRR of such Eligible
Contract by (b) the Principal

 

45



--------------------------------------------------------------------------------

(e) For the avoidance of doubt, on each date on which the Net Contracts Balance
or the Borrowing Base is required to be calculated hereunder, the eligibility of
each of the Contracts shall be redetermined as of such calculation date and, as
a consequence thereof, Contracts having Contract Payments that were Eligible
Contract Payments on a prior calculation date may be excluded from the Net
Contracts Balance or the Borrowing Base (as the case may be) on the date of
calculation.

(f) Capitalized terms used herein but not otherwise defined shall have the
meanings set forth in the Sale Agreement.

(g) Unless otherwise specified, each reference in this Agreement or in any other
Transaction Document to a Transaction Document shall mean such Transaction
Document as the same may from time to time be amended, restated, supplemented or
otherwise modified in accordance with the terms of the Transaction Documents.

(h) All calculations required to be made hereunder with respect to the Contracts
and the Borrowing Base shall be made on a trade date basis and after giving
effect to (x) all purchases or sales to be entered into on such trade date and
(y) all Advances requested to be made on such trade date plus the balance of all
unfunded Advances to be made in connection with the Borrower’s purchase of
previously requested (and approved) Contracts or any funding with respect to a
revolving loan facility included in the Borrower Collateral.

(i) Any use of the term “knowledge” or “actual knowledge” in this Agreement
shall mean actual knowledge after reasonable inquiry.

(j) Any use of “material” or “materially” or words of similar meaning in this
Agreement shall mean material, as determined by the Facility Agent in its sole
discretion.

(k) For purposes of this Agreement, an Event of Default or Collateral Manager
Default shall be deemed to be continuing until it is waived in accordance with
Section 18.2.

(l) (i) Determinations of the Eligible Contract Payments, or portions thereof,
that constitute Excess Concentration Amounts will be determined in the way that
produces the highest Borrowing Base at the time of determination, it being
understood that an Eligible Contract Payment (or portion thereof) that falls
into more than one such category of Eligible Contract Payment will be deemed,
solely for the purposes of such determination, to fall only into the category
that produces the highest such Borrowing Base at such time (without
duplication).

ARTICLE II

THE FACILITY, ADVANCE PROCEDURES AND NOTES

Section 2.1 Advances. On the terms and subject to the conditions set forth in
this Agreement, each Lender Group hereby agrees to make advances to the Borrower
(individually, an “Advance” and collectively the “Advances”) from time to time
on any date (each such date on

 

47



--------------------------------------------------------------------------------

which an Advance is made, an “Advance Date”) during the Revolving Period. Under
no circumstances shall any Lender make an Advance if, after giving effect to
such Advance (i) the aggregate outstanding principal amount of all Advances
outstanding would exceed the lesser of (x) the Facility Amount and (y) the
Borrowing Base on such day, or (ii) in the case of a Committed Lender, the
aggregate principal amount of the Advances funded by such Committed Lender would
exceed such Committed Lender’s Commitment. Subject to the terms of this
Agreement, during the Revolving Period, the Borrower may borrow, reborrow, repay
and prepay (subject to the provisions of Section 2.4) one or more Advances.

Section 2.2 Funding of Advances. (a) Subject to the satisfaction of the
conditions precedent set forth in Section 6.2, the Borrower may request Advances
hereunder by giving notice to the Facility Agent, the Paying Agent and each
Agent of the proposed Advance at or prior to 2:00 p.m., New York City time, at
least (i) in the case of Advances of more than 20% of the then-current Facility
Amount, sixty-one (61) days or (ii) in the case of Advances of up to 20% of the
then-current Facility Amount, two (2) Business Days prior to the proposed
Advance Date; provided that the foregoing shall not apply to the initial Advance
on the ClosingEffective Date; and provided further, that there shall be a
maximum of two Advances requested per week. Such notice (herein called the
“Advance Request”) shall be in the form of Exhibit C and shall include the
proposed Advance Date (specifically identifying whether such Advance will be on
two (2) Business Days’ notice or sixty-one (61) days’ notice and, if on two
(2) Business Days’ notice, a calculation showing that after giving effect to
such Advance not more than 20% of the Advances outstanding shall be Advances
requested by the Borrower on less than sixty-one (61) days’ notice) and amount
of such proposed Advance and a Schedule of Contracts setting forth the
information required therein with respect to the Contracts to be acquired by the
Borrower on the Advance Date. The amount of any Advance shall at least be equal
to $250,000. Any Advance Request given by the Borrower pursuant to this
Section 2.2, shall be irrevocable and binding on the Borrower. Neither the
Facility Agent nor the Paying Agent shall have any obligation to lend funds
hereunder. Subject to the satisfaction of the conditions precedent set forth in
Section 6.2, each Lender shall make its pro rata share of such Advance available
to its Agent not later than 1:00 p.m. (New York City time) on such Advance Date,
by wire transfer of same day funds in Dollars. Upon receipt of such funds, each
Agent shall remit such funds by wire transfer of same day funds to the Funding
Account by 2:00 p.m. (New York City time) on such Advance Date to the extent it
has received such funds from the Lenders in its Lender Group no later than 1:00
p.m. (New York City time) on such Advance Date. The Paying Agent shall wire all
funds received in the Funding Account as of 3:00 p.m. (New York City time) on
the applicable Advance Date as follows: first, to pay any fees and expenses due
to the Lenders or the Agents on the applicable Advance Date; and second, all
amounts of the Advance in excess of the amounts distributed pursuant to first
above shall be made available to the Borrower by deposit to such account as may
be designated by the Borrower in the Advance Request. The Borrower expressly
acknowledges and agrees that any election by any Lender on one or more occasions
to fund any Advance on any day prior to the full passage of such sixty-one
(61) day notice period set forth herein shall not constitute or be deemed to be
an amendment, waiver or other modification of the requirement for sixty-one
(61) days’ notice prior to any Lender funding any Advance hereunder.

(b) Committed Lender’s Commitment. At no time will any Uncommitted Lender have
any obligation to fund an Advance. At all times on and after the Conduit Advance

 

48



--------------------------------------------------------------------------------

(a) The Borrower may, at any time prior to the date that is thirty (30) days
prior to the last day of the Revolving Period, request an extension of the
Revolving Period by providing written notice of such request to each Agent and
to the Facility Agent (an “Extension Request”). Any Lender Group agreeing to
extend the Revolving Period with respect to its Commitment (each, an “Extending
Lender Group”) shall, through its Agent, provide written notice of its agreement
to extend the Revolving Period to the Facility Agent and the Borrower. No Lender
Group shall have any obligation to agree to extend the Revolving Period with
respect to its Commitment; and in the event any Agent, on behalf of its Lender
Group, shall not provide written notice of its agreement to extend the Revolving
Period within thirty (30) days following its receipt of the Extension Request,
such Lender Group shall be deemed to have rejected such Extension Request (each,
a “Non-Extending Lender Group”). The Borrower may withdraw any Extension Request
in its sole discretion prior to the effectiveness of such extension, including
without limitation in connection with any rejection or deemed rejection by any
Agent (on behalf of its Lender Group) of any Extension Request.

(b) In the event there shall be one or more Non-Extending Lender Groups, the
Borrower may, in accordance with Section 2.6, (i) by notice to the Facility
Agent and the Agent for each Extending Lender Group, invite each Extending
Lender Group to increase their Commitment by purchasing a pro rata amount of the
Non-Extending Lender Group’s Commitment, (ii) invite one or more financial
institutions to purchase the Commitments of the Non-Extending Lender Group(s)
and become a “Lender” under this Agreement or (iii) have the Non-Extending
Lender Group’s Commitment terminated.

(c) The Revolving Period with respect to Commitments of the Extending Lender
Group and each New Lender, as applicable, will be extended pursuant to an
amendment to this Agreement among the Borrower, the Facility Agent and each
member of the Extending Lender Group and each New Lender, if any, without the
consent of any other Person, and the Required Lenders hereby expressly authorize
the execution and delivery of any such amendment.

Section 2.8 Increase of Facility Amount. The Borrower may, at any time after the
Effective Date, deliver a written notice to the Facility Agent, each Agent and
the Custodian (x) certifying that no Event of Default or Unmatured Event of
Default has occurred and is continuing and (y) requesting one or more increases
of the Facility Amount to an amount not to exceed $400,000,000 (the amount so
requested being the “Increased Facility Amount”). The Facility Amount shall be
so increased to the Increased Facility Amount on the later of (x) the second
Business Day immediately following the receipt of such written notice by the
Facility Agent, the Custodian and each Agent and (y) the date on which any
Lender agreeing to increase its Commitment, and any new lender or lenders
selected by the Facility Agent and reasonably acceptable to the Borrower
agreeing to join this Agreement as a Lender to provide new Commitments, have
executed such documentation as the Facility Agent may reasonably require to
evidence increased Commitments or new Commitments which, together with all other
Commitments in effect at such date, equal in the aggregate the Increased
Facility Amount. Any amendment may, with the consent of the Facility Agent,
Borrower and the Lenders or prospective lenders agreeing to the proposed
increase(s), effect such amendments to this Agreement and the other Transaction
Documents as may be necessary to effectuate the provisions of this Section 2.8
without the consent of any Lender not agreeing to increase its

 

52



--------------------------------------------------------------------------------

Commitment. Notwithstanding anything herein to the contrary, no Lender shall
have any obligation to increase its Commitment and no Lender’s Commitment shall
be increased without its consent thereto, and each Lender may at its option,
unconditionally and without cause, decline to increase its Commitment.

ARTICLE III

YIELD, FEES, ETC.

Section 3.1 Yield. The Borrower hereby promises to pay on the dates specified in
Section 3.2 Yield on the unpaid principal amount of each Advance (or each
portion thereof) for the period commencing on the applicable Advance Date until
such Advance is paid in full. No provision of this Agreement or the Notes shall
require the payment or permit the collection of Yield in excess of the maximum
permitted by Applicable Law.

Section 3.2 Yield Payment Dates. Yield accrued on each Advance (including any
previously accrued and unpaid Yield) shall be payable, without duplication:

(a) on the Maturity Date;

(b) on the date of any payment or prepayment, in whole or in part, of principal
outstanding on such Advance; and

(c) on each Distribution Date.

Section 3.3 Yield Calculation. Each Note shall bear interest on each day during
each Accrual Period at a rate per annum equal to the Interest Rate for such
Accrual Period.

Section 3.4 Computation of Yield. All Yield shall be computed on the basis of
the actual number of days (including the first day but excluding the last day)
occurring during the period for which such Yield is payable over a year
comprised of 360 days. Each Agent (on behalf of its respective Lender Group) and
the Facility Agent (for itself) shall determine the applicable Yield, all Fees,
any amounts due and payable pursuant to Sections 4.3 and 5.1 and any other
amounts hereunder to be paid by the Borrower to the Lenders, each Agent or the
Facility Agent (as applicable) on each Distribution Date for the related Accrual
Period and shall advise the Collateral Manager thereof in writing no later than
the fifth (5th) day immediately prior to such Distribution Date.

ARTICLE IV

PAYMENTS; TAXES

Section 4.1 Making of Payments to and by the Agents. All payments to be made to
the Lenders pursuant to Section 8.5 hereof, shall be made by the Paying Agent in
accordance with Section 8.5 to the Agent for each Lender Group and pro rata
among the Lender Groups on the basis of the respective amounts owing to such
Lender Groups. Each Agent shall allocate to the Lenders in its Lender Group each
payment in respect of the Advances received by such

 

53



--------------------------------------------------------------------------------

Affected Person to complete, execute or make available any of its Tax returns or
any other information that it deems to be confidential or proprietary, or whose
completion, execution or submission would, in such Affected Person’s judgment,
materially prejudice such Affected Person’s legal or commercial position.

ARTICLE V

INCREASED COSTS, ETC.

Section 5.1 Increased Costs. If due to the introduction of or any change in or
in the interpretation of any law or regulation occurring or issued after the
date hereof, the Facility Agent, any Agent, any Lender or other InvestorLender,
any Support Party, or any of their respective Affiliates (each an “Affected
Person”) determines that compliance with any law or regulation or any guideline
or request from any central bank or other Official Body (whether or not having
the force of law) (i) affects or would affect the amount of capital required or
expected to be maintained by such Affected Person and such Affected Person
determines that the amount of such capital is increased by or based upon the
existence of its obligations or commitments hereunder or with respect hereto or
to the funding thereof or (ii) subjects any Affected Person to any Tax of any
kind whatsoever with respect to this Agreement or any Transaction Document, or
changes the basis of taxation of payments to such Affected Person in respect
thereof (except for Non-Excluded Taxes covered by Section 4.3) and the result of
the foregoing is to increase the cost to such Affected Person of making Advances
or to reduce any amount receivable hereunder, then, upon demand by such Affected
Person (which demand shall be accompanied by a statement setting forth in
reasonable detail (1) the calculations of the amount being claimed, (2) the
basis therefor and (3) the event by reason of which it has become so entitled),
the Borrower agrees to pay to such Affected Person or the Facility Agent, for
the account of such Affected Person (as a third-party beneficiary), on the
Distribution Date following the date on which the Affected Person provides
notice of such event to the Borrower and the Collateral Manager (provided that
such notice is delivered on or prior to the fifth Business Day prior to such
Distribution Date and otherwise on the Distribution Date following such
Distribution Date), subject to and in accordance with the priorities set forth
in Section 8.5, additional amounts sufficient to compensate such Affected Person
in the light of such circumstances, to the extent that such Affected Person
reasonably determines such increase in capital to be allocable to the existence
of any of such obligations, commitments or fundings; provided that if such
demand is delivered after the later of (x) 180 days after such additional
amounts requested hereunder arose and (y) 30 days after the applicable Affected
Person had knowledge of such additional amount, the Borrower shall have no
obligation to pay such additional amounts. Such written statement shall, in the
absence of manifest error, be rebuttably presumptive evidence of the subject
matter thereof. Any Affected Person claiming any additional amounts payable
pursuant to this Section 5.1 agrees to use reasonable efforts (consistent with
legal and regulatory restrictions) to designate a different office or branch of
such Affected Person as its lending office or take such other actions if the
making of such a designation or taking of such other actions would avoid the
need for, or reduce the amount of, any such additional amounts and would not, in
the reasonable judgment of such Affected Person, be otherwise disadvantageous to
such Affected Person.

 

58



--------------------------------------------------------------------------------

(o) No Material Adverse Change. No material adverse change with respect to the
financial condition, collateral, operations, industry, business or prospects of
TPVG or the Borrower, or any of its subsidiaries, shall have occurred and no
litigation shall have commenced which, if successful, could have a material
adverse effect upon any of the foregoing; and

(p) Other. Such other approvals, documents, opinions, certificates and reports
as the Facility Agent may reasonably request.

Section 6.2 Advances. The making of each Advance is subject to the condition
that the Effective Date shall have occurred and to the following further
conditions precedent that:

(a) No Event of Default, etc. Each of the Transaction Documents shall be in full
force and effect and (i) no Event of Default or Unmatured Event of Default has
occurred and is continuing or will result from the making of such Advance,
(ii) the representations and warranties of the Borrower and TPVG contained
herein and in the other Transaction Documents are true and correct as of the
related Advance Date, with the same effect as though made on the date of (and
after giving effect to) such Advance, (iii) after giving effect to such Advance,
the aggregate outstanding principal balance of the Advances hereunder will not
exceed the Borrowing Base on such day, and (iv) no successor Collateral Manager
shall have been appointed;

(b) Advance Request, etc. The Paying Agent shall have received the Advance
Request for such Advance in accordance with Section 2.2, together with all items
required to be delivered in connection therewith;

(c) Revolving Period. The Revolving Period shall not have ended;

(d) Custodial Receipt. The Facility Agent shall have received a duly completed
and executed Certification from the Custodian;

(e) Borrowing Base Confirmation. The Facility Agent and the Paying Agent shall
have received an Officer’s Certificate (which may be included as part of the
Advance Request and includes a Borrowing Base Certificate in the form of Exhibit
L) computed as of the date of such requested Advance and after giving effect
thereto and to the purchase by the Borrower of the Contracts to be purchased by
it under the Sale Agreement on such date, certifying that (i) the aggregate
principal amount of all Advances shall not exceed the Borrowing Base, calculated
as of the Advance Date as if the Contracts purchased by the Borrower on such
Advance Date were owned by the Borrower and (ii) the Borrower has Funded Equity
at that time in an amount at least equal to $25,000,00035,000,000;

(f) Hedging Agreements. The Facility Agent shall have received evidence, in form
and substance satisfactory to the Required Lenders, that the Borrower has
entered into Hedging Agreements to the extent required by, and satisfying the
requirements of, Section 10.6;

(g) IPO. The Collateral Manager shall complete the initial public offering of
its common equity to third-party investors in an amount at least equal to
$100,000,000;

 

61



--------------------------------------------------------------------------------

(h) Asset Quality Tests. The Borrower shall be in compliance with each of the
Asset Quality Tests;

(i) Asset Coverage Ratio. TPVG’s Asset Coverage Ratio shall not be less than 2:1
(i.e., 50% advance rate)150% in accordance with the requirements of the SBCA
Act; provided that if there is any subsequent change to the asset coverage
requirements for any business development company under either the SBCA Act or
the 1940 Act, TPVG’s Asset Coverage Ratio shall not be less than the greater of
(x) 3:2 (i.e., 66.67% advance rate)150% and (y) the amount so required under the
SBCA Act or the 1940 Act (whichever is greater) after such change;

(j) Borrower’s Certification. The Borrower shall have delivered to the Facility
Agent and the Paying Agent an Officer’s Certificate (which may be included as
part of the Advance Request) dated the date of such requested Advance certifying
that the conditions described in subsections 6.2(a) through 6.2(i) have been
satisfied;

(k) Rating Letters. Solely with respect to the initial advance to be made by
each Conduit Lender, the Facility Agent shall have received a letter from each
applicable Rating Agency confirming its rating of such Conduit Lender; and

(l) Other. The Facility Agent shall have received such other approvals,
documents, opinions, certificates and reports as they may request, which request
is reasonable as to content and timing.

ARTICLE VII

ADMINISTRATION AND MANAGEMENT OF TRANSFERRED CONTRACTS

Section 7.1 Retention and Termination of the Collateral Manager. (a) The
management, administering and collection of the Transferred Contracts shall be
conducted by the Person designated as Collateral Manager from time to time in
accordance with this Section 7.1(a). Subject to early termination due to the
occurrence of a Collateral Manager Default or as otherwise provided below in
this Section 7.1, TPVG is hereby designated, and hereby agrees to serve, as
Collateral Manager until the termination of this Agreement. Any designation of a
successor Collateral Manager under this Agreement shall become effective upon
such successor Collateral Manager’s agreement to perform the duties and
obligations of the Collateral Manager pursuant to the terms hereof and TPVG
shall continue to perform the obligations of the Collateral Manager hereunder
until such successor Collateral Manager shall have assumed the responsibilities
and obligations of the Collateral Manager. The Collateral Manager may, with the
prior consent of the Facility Agent, subcontract with any other Person for the
management, administering or collecting the Transferred Contracts; provided that
the Collateral Manager shall remain liable for the performance of the duties and
obligations of the Collateral Manager pursuant to the terms hereof.

(b) At least 30 days (or such shorter period of time as may be reasonable under
the circumstances, as determined by the Backup Collateral Manager in its sole
discretion)

 

62



--------------------------------------------------------------------------------

(d) The Collateral Manager shall hold in trust for the Borrower and the Secured
Parties in accordance with their respective interests all Records that evidence
or relate to the Contract Payments not previously delivered to the Custodian and
shall, as soon as practicable upon demand of the Facility Agent, make available,
or, upon the occurrence and during the continuation of a Collateral Manager
Default, deliver to the Facility Agent all Records in its possession which
evidence or relate to the Contract Payments.

(e) The Collateral Manager shall, as soon as practicable following receipt
thereof, turn over to TPVG any cash collections or other cash proceeds received
with respect to each Contract which does not constitute a Transferred Contract.

(f) Anything herein to the contrary notwithstanding, TPVG shall perform its
obligations under the Transferred Contracts to the same extent as if the
Transferred Contracts had not been sold by it.

(g) The Collateral Manager shall if requested by the Facility Agent or any
Lender: (i) promptly (and in any event within forty-five (45) days after the end
of each fiscal quarter and eighty (80) days after the end of each fiscal year,
as applicable) provide to the Facility Agent and each Lender a copy of the
unaudited consolidated financial statements of the Borrower and TPVG as filed
with the Securities and Exchange Commission for the fiscal year most recently
ended, and the unaudited consolidated financial statements of the Borrower and
TPVG as filed with the Securities and Exchange Commission for the fiscal quarter
most recently ended and (ii) promptly (and in any event with ten (10) days after
the end of such fiscal quarter) provide to the Facility Agent and each Lender a
copy of the then-current Credit-Watch List for the fiscal quarter most recently
ended. It is understood that Collateral Manager shall have satisfied the
requirements of this clause (g) with respect to the quarterly and annual
financial statements of TPVG upon submission by TPVG of its Form 10-Q or Form
10-K, as applicable, through the Securities and Exchange Commission’s Electronic
Data Gathering, Analysis and Retrieval system.

(h) The Collateral Manager shall if requested by the Facility Agent or any
Lender, promptly (and in any event within forty-five (45) days after the end of
each fiscal quarter and eighty (80) days after the end of each fiscal year, as
applicable) provide to the Facility Agent and each Lender a copy of the
unaudited financial statements of the Borrower for the fiscal year most recently
ended, and a copy of the unaudited financial statements of the Borrower for the
fiscal quarter most recently ended, certified by an Executive Officer of the
Borrower with appropriate knowledge identifying such documents as being the
documents described in this paragraph (h) and stating that the information set
forth therein fairly presents the financial condition of the Borrower as of and
for the periods then ended, subject to year-end adjustments and confirming that
the Borrower is in compliance with all financial covenants in the Transaction
Documents (or, if the Borrower is not in compliance, specifying the nature and
status thereof).

 

66



--------------------------------------------------------------------------------

Collateral Manager is in compliance in all material respects with Subject Laws
and (y) the Collateral Manager has adopted internal controls and procedures
reasonably designed to ensure compliance in all material respects with the
applicable provisions of the Anti-Corruption Laws and applicable Sanctions.

(b) Maintenance of Existence and Conduct of Business. The Collateral Manager
shall: (i) do or cause to be done all things necessary to (A) preserve and keep
in full force and effect its existence as a corporation and its rights and
franchises in the jurisdiction of its formation and (B) qualify and remain
qualified as a foreign corporation in good standing and preserve its rights and
franchises in each jurisdiction in which the failure to so qualify and remain
qualified and preserve its rights and franchises would reasonably be expected to
have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects; (ii) continue
to conduct its business substantially as now conducted or as otherwise permitted
hereunder and under its organizational documents; and (iii) at all times
maintain, preserve and protect all of its licenses, permits, charters and
registrations except where the failure to maintain, preserve and protect such
licenses, permits, charters and registrations would not reasonably be expected
to have a material adverse effect on its business, assets, property, business
condition (financial or other), funding arrangements or prospects.

(c) Books and Records. The Collateral Manager shall (or shall cause its agent
to) keep proper books of record and account in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Collateral Manager in accordance with GAAP; maintain and implement
administrative and operating procedures (including the ability to recreate
records evidencing the Contracts and the Principal Balances thereof in the event
of the destruction of the originals thereof); and keep and maintain all
documents, books, records and other information necessary or reasonably
advisable for the collection of all Contracts.

(d) Payment, Performance and Discharge of Obligations. The Collateral Manager
shall pay, perform and discharge or cause to be paid, performed and discharged
promptly all Charges payable by it except where the failure to so pay, discharge
or otherwise satisfy such obligation would not, individually or in the
aggregate, be expected to have a material adverse effect on its business,
assets, property, business condition (financial or other), funding arrangements
or prospects.

(e) ERISA. The Collateral Manager shall give the Facility Agent and each Lender
prompt written notice of any event that could result in the imposition of a Lien
under Section 412 of the Code or Section 303(K) or 4068 of ERISA. The Collateral
Manager shall not, and shall not cause or permit any of its Affiliates to, cause
or permit to occur an event that could result in the imposition of a Lien under
Section 412 of the IRC or Section 303(K) or 4068 of ERISAERISA Event that, alone
or together with all other ERISA Events that have occurred, would reasonably be
expected to have a material adverse effect on its business, assets, property,
business condition (financial or other), funding arrangements or prospects.

(f) Compliance with Contracts and Credit and Collection Policy. The Collateral
Manager shall, at its expense, timely and fully perform and comply with all
material provisions, covenants and other promises required to be observed by it
under any Transferred Contracts (except, in the case of a successor Collateral
Manager (whether the Backup Collateral

 

70



--------------------------------------------------------------------------------

such inspections. Nothing in this Section 7.9 shall derogate from the obligation
of the Borrower and the Collateral Manager to observe any Applicable Law
prohibiting disclosure of information regarding the Obligors, and the failure of
the Collateral Manager to provide access as a result of such obligation shall
not constitute a breach of this Section 7.9.

(b) The Collateral Manager agrees to cooperate and use its best efforts in
effecting the transition of the responsibilities and rights of managing the
Transferred Contracts, including the transfer to the Backup Collateral Manager
as successor Collateral Manager for the administration by it of all cash amounts
that shall at the time be held by the Collateral Manager for deposit, or have
been deposited by the Collateral Manager, or thereafter received with respect to
the Transferred Contracts and the delivery to the Backup Collateral Manager as
successor Collateral Manager in an orderly and timely fashion of all files and
records with respect to the Transferred Contracts containing all information
necessary to enable the Backup Collateral Manager as successor Collateral
Manager to manage the Transferred Contracts. In addition, the Borrower and the
Collateral Manager, as applicable, shall provide to the Facility Agent and the
Backup Collateral Manager access to the Transferred Contracts and all other
documents regarding the Transferred Contracts included as part of the Borrower
Collateral and the Related Security in such cases where the Facility Agent and
the Backup Collateral Manager are required in connection with the enforcement of
the rights or interests of the Lenders, or by Applicable Law, to review such
documentation, such access being afforded without charge but only (i) upon two
Business Days’ prior written notice (so long as no Unmatured Event of Default,
Event of Default or Collateral Manager Default has occurred and is continuing)
and (ii) during normal business hours. From and after the Effective Date and
periodically thereafter at the reasonable discretion of the Facility Agent, the
Facility Agent may review the Borrower’s and the Collateral Manager’s collection
and administration of the Transferred Contracts in order to assess compliance by
the Collateral Manager with the Collateral Manager’s written policies and
procedures, as well as this Agreement and may conduct an audit of the
Transferred Contracts and Records in conjunction with such review, subject to
the limits set forth in Section 7.9(a).

Section 7.10 Certain Duties and Representations of Backup Collateral Manager.
(a) On or before each Collateral Manager Report Date, the Collateral Manager
shall deliver to the Backup Collateral Manager and, upon prior request, the
Facility Agent, a computer tape or a diskette or any other electronic
transmission in a format reasonably acceptable to the Backup Collateral Manager
(and, if applicable, the Facility Agent) containing the LeasePlus, Geneva or any
similar system lease/loan portfolio information with respect to the Transferred
Contracts as of the last day of the preceding Collection Period necessary for
preparation of the Compliance Certificate relating to such Collateral Manager
Report Date and all calculations required by Section 7.10(b). Such tape or
diskette shall further include such information as may be needed in order for
the Backup Collateral Manager to fulfill its duties as successor Collateral
Manager, in the Backup Collateral Manager’s reasonable judgment. The Backup
Collateral Manager shall notify the Facility Agent in writing within one
(1) Business Day if such information is not delivered to the Backup Collateral
Manager on any Collateral Manager Report Date.

(b) Prior to each such Distribution Date, the Backup Collateral Manager shall
use such tape or diskette (or other means of electronic transmission reasonably
acceptable to the Backup Collateral Manager and, if applicable, the Facility
Agent) and review the related Compliance Certificate against such electronic
transmission in order to perform the following:

 

74



--------------------------------------------------------------------------------

the amount of any prepayment of the outstanding principal amount of any Advance
made by the Borrower pursuant to Section 2.4;

(xiii) THIRTEENTH, if the Collateral Manager is TPVG, from the remaining Amount
Available, to the Collateral Manager, any accrued and unpaid Collateral Manager
Fee with respect to the related Collection Period and the amounts specified in
Section 8.2 to the extent the Collateral Manager has not reimbursed itself in
respect of such amounts pursuant to Section 8.7 or been reimbursed for such
amounts pursuant to clause (ii); and

(xiv) FOURTEENTH, from the remaining Amount Available, to the Operating Account,
or as otherwise designated in writing by the Borrower to the Facility Agent, the
Paying Agent and the Collateral Manager.

The Collateral Manager hereby instructs Deutsche Bank Trust Company Americas, on
the Business Day immediately preceding each Distribution Date, to convert
amounts on deposit in the Collection Account into Dollars using the Applicable
Conversion Rate to the extent necessary to make payments in Dollars pursuant to
this Section 8.5. All risk and expense incident to such conversion is the
responsibility of the Borrower and Deutsche Bank Trust Company Americas shall
have (x) no responsibility for fluctuations in exchange rates affecting any
Collections or conversion thereof and (y) to the extent it complies with the
instructions provided by the Collateral Manager in a non- negligent manner, no
liability for any losses incurred or resulting from the rates obtained in such
foreign exchange transactions.

(c) At any time, the Borrower may withdraw from the Collection Account the
proceeds of any Advance on deposit therein as may be needed to settle any
pending acquisition of an Eligible Contract Payment.

Section 8.6 Fees. The Borrower shall pay to the Paying Agent (a) for
distribution to each Agent for the benefit of the Lenders in its related Lender
Group in accordance with the provisions set forth in Section 8.5 the Unused Fee
and certain other fees and (b) for distribution to the Facility Agent, the
Facility Agent Fee (collectively, the “Fees”) in the amounts and on the dates
set forth in the Lender Fee Letter or the Facility Agent Fee Letter, as
applicable.

Section 8.7 Net Deposits. So long as no Collateral Manager Default has occurred
and is continuing, the Collateral Manager may make the remittances to be made by
it pursuant to Sections 8.3 and 8.4 net of amounts (which amounts may be netted
prior to any such remittance for a Collection Period) to be distributed to it
pursuant to Section 8.2 or 8.5(xiii); provided, however, that the Collateral
Manager shall account for all of such amounts in the related Compliance
Certificate as if such amounts were deposited and distributed separately; and
provided, further, that if an error is made by the Collateral Manager in
calculating the amount to be deposited or retained by it, with the result that
an amount less than required is deposited in the Collection Account, the
Collateral Manager shall make a payment of the deficiency to the Collection
Account immediately upon becoming aware, or receiving notice from any Lender,
the Paying Agent or the Facility Agent, of such error.

 

82



--------------------------------------------------------------------------------

Borrower Collateral is on file in any recording office, except such as will be
released on the Effective Date or as may have been filed in favor of the
Facility Agent as “Secured Party” pursuant hereto or as necessary or advisable
to effect the sales contemplated by the Sale Agreement.

Section 9.15 Purchase and Sale. After giving effect to the making of the
Advances and the application of the proceeds thereof on the related Advance
Date, the Contract Collateral will have been purchased by or contributed to the
Borrower on such Advance Date pursuant to the Sale Agreement and all amounts
owing to the Equityholder as consideration therefor will be paid in full.

Section 9.16 Information True and Correct. All information heretofore or
hereafter furnished by or on behalf of the Borrower in writing to any Lender,
any Agent, the Paying Agent or the Facility Agent in connection with this
Agreement or any transaction contemplated hereby is and will be true and
complete in all material respects and does not and will not omit to state a
material fact necessary to make the statements contained therein not misleading.

Section 9.17 ERISA ComplianceMatters. It has no benefit plans subject to
ERISA.(a) The Borrower does not sponsor, maintain, or contribute to, and has
never sponsored, maintained, or contributed to, and, except as would not
reasonably be expected to have a material adverse effect on its business, asset,
property, business condition (financial or other), funding arrangements or
prospects, no ERISA Affiliate sponsors, maintains, contributes to, or has any
liability in respect of, or has ever sponsored, maintained, contributed to, or
had any liability in respect of, a Plan.

(b) No ERISA Event has occurred on or prior to the date that this representation
is made or deemed made that, whether alone or together with all other ERISA
Events that have occurred, would reasonably be expected to have a material
adverse effect.

(c) The Borrower is not a Benefit Plan Investor.

Section 9.18 Financial or Other Condition. There has been no material adverse
change in its condition (financial or otherwise), business, operations, results
of operations, or properties since its date of organization.

Section 9.19 Investment Company Status. It is not required to register as an
“investment company” under the 1940 Act.

Section 9.20 Eligible Contract Payments. All Contract Payments included as
Eligible Contract Payments in the calculation of the Borrowing Base in the most
recently delivered Compliance Certificate are Eligible Contract Payments.

Section 9.21 Use of Proceeds. Neither Borrower nor TPVG is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (as defined in Regulation U (12 C.F.R. Part 221) of the Board of Governors
of the Federal Reserve System) and none of the proceeds of the Advances will be
used, directly or indirectly, for a purpose that violates Regulation T,
Regulation U, Regulation X or any other regulation promulgated by the Board of
Governors of the Federal Reserve System from time to time. The Borrower will not

 

86



--------------------------------------------------------------------------------

Section 9.26 Anti-Terrorism, Anti-Money Laundering. (a) Neither the Borrower nor
any Affiliate, officer, employee or director, acting on behalf of the Borrower
is (i) a country, territory, organization, person or entity named on anany
sanctions list administered or imposed by the U.S. Government including, without
limitation, the Office of Foreign Asset Control (“OFAC ) list”) list, or any
other list maintained for the purposes of sanctions enforcement by any of the
United Nations, the European Union, Her Majesty’s Treasury in the UK, Germany,
Canada, Australia, and any other country or multilateral organization
(collectively, “Sanctions”), including but not limited to Cuba, Iran, Syria,
North Korea, and the Crimea region in Ukraine (the “Sanctioned Countries”);
(ii) a Person that resides or has a place of business in a country or territory
named on such lists, is organized or located in any of the Sanctioned Countries
or which is designated as a “Non-Cooperative Jurisdiction” by the Financial
Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction or any Sanctioned Countries (a
“Sanction Target”) or is owned 50% or more or otherwise controlled, directly or
indirectly by, or acting on behalf of, one or more Person who is the subject or
target of Sanctions; (iii) a “Foreign Shell Bank” within the meaning of the USA
Patriot Act, i.e., a foreign bank that does not have a physical presence in any
country and that is not affiliated with a bank that has a physical presence and
an acceptable level of regulation and supervision; or (iv) a person or entity
that resides in or is organized under the laws of a jurisdiction designated by
the United States Secretary of the Treasury under Sections 311 or 312 of the USA
Patriot Act as warranting special measures due to money laundering concerns. The
Borrower is and each Affiliate, officer, employee or director, acting on behalf
of the Borrower is in compliance in all material respects with (a) all
applicable OFAC rules and regulations and also in compliance with all applicable
provisions of the USA Patriot Act.(b) all United States of America, United
Kingdom, United Nations, European Union, German, Canadian, Australian and all
other sanctions, embargos and trade restrictions that the Borrower or any of its
Affiliates is subject. In addition, the described purpose (“trade related
business activities”) does not include any kind of activities or business of or
with any Person or in any country or territory that is subject to or the target
of any sanctions administered by the U.S. Government, OFAC, the United Kingdom,
the European Union, Germany, Canada, Australia or the United Nations Security
Council (including the Sanctioned Countries) and does not involve commodities or
services of a Sanctioned Country originated or shipped to, through or from a
Sanctioned Country, or on vessels or aircrafts owned or registered by a
Sanctioned Country, or financed or subsidized any of the foregoing.

(b) The Borrower has complied, in all material respects, with all applicable
anti-money laundering laws and regulations, including without limitation the USA
Patriot Act (collectively, the “Anti-Money Laundering Laws”). No actions, suits,
proceedings or investigations by any court, governmental, or regulatory agency
are ongoing or pending against the Borrower, its directors, officers or
employees or anyone acting on its behalf in relation to a breach of the
Anti-Money Laundering Laws, or, to the knowledge of the Borrower, threatened.

Section 9.27 Anti-Corruption Laws and SanctionsAnti-Bribery and Corruption.

The Borrower and, to its knowledge, its directors, officers, managers and
agents, are in compliance in all material respects with Anti-Corruption Laws and
applicable Sanctions. None of (a) the Borrower or, to its knowledge, its
directors, officers or managers, or (b) to its knowledge, any of its agents that
will act in any capacity in connection with or benefit from the

 

88



--------------------------------------------------------------------------------

credit facilities established hereby, is a Sanctioned Person.(a) Neither the
Borrower nor, to the best of the Borrower’s knowledge, any director, officer,
employee, or anyone acting on behalf of the Borrower has engaged in any
activity, or will take any action, directly or indirectly, which would breach
applicable anti-bribery and corruption laws and regulations, including but not
limited to the US Foreign and Corrupt Practices Act 1977, as amended, and the
Bribery Act 2010 of the United Kingdom (the “Anti-Bribery and Corruption Laws”).

(b) The Borrower and their Affiliates have each conducted their businesses in
compliance with Anti-Bribery and Corruption Laws and have instituted and
maintain policies and procedures reasonably designed to promote and ensure
continued compliance with all Anti-Bribery and Corruption Laws and with the
representation and warranty contained herein.

(c) No actions, suits, proceedings or investigations by any court, governmental,
or regulatory agency are ongoing or pending against the Borrower, its directors,
officers or employees or anyone acting on its behalf in relation to a breach of
the Anti-Bribery and Corruption Laws, or, to the knowledge of the Borrower,
threatened.

(d) The Borrower will not directly or indirectly use, lend or contribute the
proceeds of the Advances for any purpose that would breach the Anti-Bribery and
Corruption Laws.

Section 9.28 Volcker Rule. To the best of the Borrower’s knowledge and belief,
the Advances do not constitute an “ownership interest” in the Borrower for
purposes of the Volcker Rule.

Section 9.29 AIFMD. The Borrower is not (i) an AIFM or (ii) an AIF managed by an
AIFM required to be authorized or registered in accordance with AIFMD.

ARTICLE X

COVENANTS

From the date hereof until the first day following the end of the Revolving
Period on which all Obligations shall have been finally and fully paid and
performed, the Borrower hereby covenants and agrees with the Lenders, the Agents
and the Facility Agent that:

Section 10.1 Protection of Security Interest of the Secured Parties. (a) At or
prior to the Effective Date, the Borrower shall have filed or caused to be filed
a UCC-1 financing statement, naming the Borrower as debtor, naming the Facility
Agent (for the benefit of the Secured Parties) as secured party and describing
the Borrower Collateral, with the office of the Secretary of State of the State
of Delaware. From time to time thereafter, the Borrower shall file such
financing statements and cause to be filed such continuation statements, all in
such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of the Facility Agent in favor of the Secured
Parties under this Agreement in the Borrower Collateral and in the proceeds
thereof. The Borrower shall deliver (or cause to be delivered) to the Facility
Agent and each Lender file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that the

 

89



--------------------------------------------------------------------------------

(a) as soon as possible and in any event within three Business Days after a
Responsible Officer of the Borrower shall have knowledge of the occurrence of an
Event of Default, Unmatured Event of Default or Termination Event, the statement
of an Executive Officer of the Borrower setting forth complete details of such
Event of Default, Unmatured Event of Default or Termination Event and the action
which the Borrower has taken, is taking and proposes to take with respect
thereto; and

(b) promptly, from time to time, such other information, documents, records or
reports respecting the Transferred Contracts or the Related Security, the other
Borrower Collateral or the condition or operations, financial or otherwise, of
the Borrower as the Facility Agent may, from time to time, reasonably request;

(c) promptly following any request therefor, Borrower shall deliver to the
Facility Agent information and documentation reasonably requested by the
Facility Agent for purposes of compliance with its Beneficial Ownership
Certification; and

(d) promptly, and in any event within ten (10) Business Days of the same being
sent to the limited partners of the Equityholder, copies of quarterly investor
letters that may, among other items, highlight portfolio holdings of the Fund
and provide market updates.

Section 10.5 Separate Existence. (a) The Borrower shall conduct its business
solely in its own name through its duly authorized officers or agents so as not
to mislead others as to the identity of the entity with which such persons are
concerned, and shall use its best efforts to avoid the appearance that it is
conducting business on behalf of any Affiliate thereof or that the assets of the
Borrower are available to pay the creditors of TPVG or any Affiliate thereof.

(b) It shall maintain records and books of account separate from those of TPVG
and any other Affiliate thereof.

(c) It shall obtain proper authorization for all action requiring such
authorization.

(d) It shall pay its own operating expenses and liabilities from its own funds.

(e) It will insure that the annual financial statements of TPVG shall disclose
the effects of the transactions contemplated in the Transaction Documents in
accordance with GAAP.

(f) It will maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person and not have its
assets listed on any financial statement of any other Person; provided, however
that the Borrower’s assets may be included in a consolidated financial statement
of TPVG provided that (i) appropriate notation shall be made on such
consolidated financial statements to indicate the separateness of the Borrower
from TPVG and to indicate that the Borrower’s assets and credit are not
available to satisfy the debts and other obligations of TPVG or any other Person
and (ii) such assets shall also be listed on the Borrower’s own separate balance
sheet.

 

91



--------------------------------------------------------------------------------

(ff) It shall cause the agents, officers and other representatives of the
Borrower, if any, to act at all times with respect to the Borrower consistently
and in furtherance of the foregoing provisions of this Section 10.5.

(gg) It shall at all times hold itself out to the public and all other Persons
as a legal entity separate from TPVG and from any other Person.

(hh) It shall not commingle its assets with assets of any other Person.

(ii) It shall, except for capital contributions or capital distributions
permitted under the terms and conditions of this Agreement and properly
reflected on the books and records of the Borrower, not enter into any
transaction with an Affiliate of the Borrower except on commercially reasonable
terms similar to those available to unaffiliated parties in an arm’s-length
transaction.

(jj) It shall maintain adequate capital in light of its contemplated business
purpose, transactions and liabilities; provided, however that the foregoing
shall not require TPVG to make additional capital contributions to the Borrower.

It will insure that it and TPVG do not take any action contrary to the
“Assumptions and Facts” section in the opinion of Troutman Sanders, LLP, dated
the date hereof, relating to certain non-consolidation matters.

Section 10.6 Hedging Agreements. (a) With respect to any Fixed Rate Contract,
the Borrower shall, upon the direction of the Facility Agent in its sole
discretion as notified to the Borrower and the Collateral Manager in writing on
or prior to the related Advance Date for such Contract, obtain and deliver to
the Custodian (with a copy to the Facility Agent) and, unless otherwise agreed
by the Facility Agent in its sole discretion, maintain at all times, one or more
Hedging Agreements from qualified Hedge Counterparties, which (on each date of
determination) (1) have a notional principal amount equal to the outstanding
principal balance of each Fixed Rate Contract, (2) if applicable, have a strike
price (x) such that the Minimum Weighted Average APR Test or the Minimum
Weighted Average Spread Test, as applicable, is satisfied and (y) unless
otherwise agreed to by the Facility Agent in its sole discretion, not greater
than 4%, (3) have a termination date no sooner than the Scheduled Revolving
Period Termination Date and (4) in the case of Hedging Agreements that are not
interest rate cap agreements, have other terms and conditions and be represented
by Hedging Agreements otherwise acceptable to the Facility Agent in its
reasonable discretion.

(b) In the event that any Hedge Counterparty defaults in its obligation to make
a payment to the Borrower under one or more Hedging Agreements on any date on
which payments are due pursuant to a Hedging Agreement, the Borrower shall make
a demand on such Hedge Counterparty, or any guarantor, if applicable, demanding
payment by 12:30 p.m., New York City time, on such date. The Borrower shall give
notice to the Lenders upon the continuing failure by any Hedge Counterparty to
perform its obligations during the two Business Days following a demand made by
the Borrower on such Hedge Counterparty, and shall take such action with respect
to such continuing failure as may be directed by the Required Lenders.

 

94



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, the Borrower may at any time obtain a
Replacement Hedging Agreement, provided that the Borrower delivers to the
Facility Agent evidence of the receipt of the consent of the Required Lenders to
the termination of the then-current Hedging Agreement and its replacement with
such Replacement Hedging Agreement.

(g) The Borrower shall not agree to any amendment to any Hedging Agreement
unless the Borrower shall have received evidence of the consent of the Required
Lenders to such amendment to such Hedging Agreement.

(h) The Borrower shall notify the Facility Agent after a Responsible Officer of
the Borrower shall obtain actual knowledge of the transfer by the related Hedge
Counterparty of any Hedging Agreement, or any interest or obligation thereunder.

(i) The Borrower, with the consent of the Required Lenders, shall sell all or a
portion of the Hedging Agreements subject to the following conditions having
been met:

(i) the Aggregate Notional Amount after giving effect to such sale shall equal
or exceed the Required Notional Amount as of the date of such sale after giving
effect to all payments and allocations made pursuant to this Agreement; and

(ii) the minimum notional amount denomination of any Hedging Agreement to be
sold is $1,000,000.

The Borrower shall have the duty of obtaining a fair market value price for the
sale of any Hedging Agreement, notifying the Facility Agent of prospective
purchasers and bids, and selecting the purchaser of such Hedging Agreement. The
Borrower upon receipt of the purchase price in the Collection Account shall,
with the prior written consent of the Facility Agent, execute all documentation
necessary to release the Lien of the Facility Agent on such Hedging Agreement
and proceeds thereof.

Section 10.7 Tangible Net Worth. The Borrower shall maintain at all times a
positive Tangible Net Worth.

Section 10.8 Minimum Equity. The Borrower shall maintain at all times Funded
Equity in an amount equal to the greater of (x) $25,000,00035,000,000 and
(y) the sum of (i) up to and including July 23, 2018, the four largest Aggregate
Outstanding Principal Balances measured on an Obligor by Obligor basis and
(ii) thereafter, the five largest Aggregate Outstanding Principal Balances
measured on an Obligor by Obligor basis.

Section 10.9 Stock, Merger, Consolidation, Etc. The Borrower shall not merge or
consolidate with any other Person or permit any other Person to become the
successor to all or substantially all of its business or assets without the
prior written consent of the Facility Agent.

Section 10.10 Change in Name. It shall not make any change to its name or use
any trade names, fictitious names, assumed names or “doing business as” names
unless the Borrower

 

96



--------------------------------------------------------------------------------

Facility Agent, on such date of acquisition to the Custodian as contemplated by
Section 12.1, and such copies shall be deemed to fill the requirements set forth
in the definition of “Contract File” until the earlier to occur of (i) delivery
of the original or (ii) the date that is five (5) Business Days after the
Borrower’s acquisition of the related Contract.

Section 10.22 Further Assurances; Financing Statements. (a) The Borrower agrees
that at any time and from time to time, at its expense, it shall promptly
execute and deliver all further instruments and documents, and take all
reasonable further action, that is necessary or desirable or that the Facility
Agent may request to perfect and protect the assignments and security interests
granted or purported to be granted by this Agreement or to enable the Facility
Agent or any of the Secured Parties to exercise and enforce its rights and
remedies under this Agreement with respect to any Borrower Collateral. Without
limiting the generality of the foregoing, the Borrower authorizes the filing of
such financing or continuation statements, or amendments thereto, and such other
instruments or notices as may be necessary or desirable or that the Facility
Agent may reasonably request to protect and preserve the assignments and
security interests granted by this Agreement. Such financing statements filed
against the Borrower may describe the Borrower Collateral in the same manner
specified in Section 13.1 or in any other manner as the Required Lenders may
reasonably determine is necessary to ensure the perfection of such security
interest (without disclosing the names of, or any information relating to, the
Obligors thereunder), including describing such property as all assets or all
personal property of the Borrower whether now owned or hereafter acquired.

(b) The Borrower and each Secured Party hereby severally authorize the Facility
Agent, upon receipt of written direction from the Required Lenders, to file one
or more financing or continuation statements, and amendments thereto, relating
to all or any part of the Borrower Collateral.

(c) It shall furnish to the Facility Agent from time to time such statements and
schedules further identifying and describing the Contract Collateral and such
other reports in connection with the Borrower Collateral as the Required Lenders
may reasonably request, all in reasonable detail.

Section 10.23 Risk Retention Requirements. (a) On any date that any Obligations
are outstanding: (i) the Equityholder will retain, for the purposes of Article
122a of European Union Directive 2006/48/EC (the “CRD”), 100% of the membership
interests of the Borrower and the Borrower shall have no other issued equity
interests; (ii) the membership interests of the Borrower and any Lender is
subject to the EU Securitization Rules, the Equityholder represents and
undertakes to the Lenders that: (A) as an originator for the purposes of the EU
Securitization Rules, it holds and will retain on an on-going basis, a material
net economic interest in the transaction contemplated by this Agreement, which
shall not be less than 5% of the aggregate nominal value of all the Contracts
(the “Retained Economic Interest”) measured at the time of origination (being
the occasion of each origination or acquisition of a Contract by the Borrower);
(B) the Retained Economic Interest takes the form of a first loss tranche in
accordance with paragraph 1(d) of Article 6(3) of the EU Securitization
Regulation, as represented by the Equityholder’s limited liability company
interest in the Borrower (the “Equity Interests”); (C) it holds and will retain
100% of the Equity Interests and the Borrower shall have no other issued Equity
Interests; (D) the aggregate capital contributions made by the Equityholder with
respect

 

99



--------------------------------------------------------------------------------

to the Equity Interests shall represent at least 5.0% of (a)the aggregate of the
nominal value of all the Contracts measured at the time of origination as
described in (A) above; (E) the Equityholder shall not, and it will procure that
its Affiliates (including without limitation, the Borrower) do not, short,
hedge, otherwise mitigate its credit risk or sell, transfer or otherwise
surrender all or part of the rights, benefits or obligations arising from or
associated with the Retained Economic Interest or the Contracts (except as
permitted by the EU Securitization Rules and, with respect to the sale of any
Contracts, as permitted by the Transaction Documents); and (F) immediately
following the settlement of each acquisition or origination of a Contract by the
Borrower, not less than 51% of all of the Collateral Obligations will be
Retention Holder Originated Contracts, with such proportion of Retention Holder
Originated Contracts being measured on the basis of the aggregate outstanding
Advances (as represented by the Notes) on such date plus (b) the aggregate
capital contributions made by the Equityholder with respect to the membership
interests of the Borrower through such date; and (iii) the Equityholder shall
not have entered into or be otherwise exposed to any credit risk mitigation,
short positions or any other hedges with respect to the membership interests of
the Borrower or the Contracts. As set forth in Section 10.12, the acquisition of
all assets by the Borrower will be subject to the terms of the Sale
Agreement.principal balance of the Collateral Obligations at such time.

(b) Each Compliance Certificate shall contain a representationor be accompanied
by a certification from the Equityholder containing a representation that all of
the conditions set forth in Section 10.23(a) above are true in all material
respects and have been true in all material respects up to and on each date of
the related Collection Period. The Equityholder shall provide to the Facility
Agent and/or any Lender that is subject to the CRD allEU Securitization Rules:
(A) prompt written notice of any breach of the obligations set forth in
Section 10.23(a); and (B) at the request of Facility Agent and/or any Lender,
confirmation that all of the conditions set forth in Section 10.23(a) continue
to be complied with (x) in the event of a material change in the performance of
the Collateral Obligations or the risk characteristics of the Advances; and
(y) upon the occurrence of any Event of Default or becoming aware of any
Unmatured Event of Default. The Equityholder shall provide such other
information that any such entity reasonably requests in connection with its
obligations under the CRDEU Securitization Rules; provided that the Equityholder
shall only be required to comply with the Article 7 Transparency and Reporting
Requirements to the extent mutually agreed upon by the Equityholder and the
Facility Agent and/or any Lender that is subject to the EU Securitization Rules
(which agreement shall not be unreasonably withheld, delayed or conditioned by
the Equityholder); provided, further, that the Equityholder shall not be
required to provide any information: (A) relating to any limited partner of the
Equityholder; (B) that is the subject of contractual confidentiality
requirements; or (C) subject to laws governing the protection of confidentiality
of information and the processing of personal data (all such information being
collectively referred to as “Restricted Information”), unless, if it is
Restricted Information and cannot be anonymized or aggregated, the Facility
Agent and/or any such Lender enters into a confidentiality agreement acceptable
to the Equityholder.

(c) The Equityholder represents that: (A) it was not established for, and does
not operate for, the sole purpose of securitizing exposures; (B) it has a
business strategy broader than securitizing the Contracts, and it has and
reasonably expects to continue to invest in and hold assets, securities and
other investments, excluding the Equity Interests and its interests in the
Contracts; (C) it has, and reasonably expects to continue to have, the capacity
to meet its

 

100



--------------------------------------------------------------------------------

general payment and other obligations and absorb credit losses through resources
other than the Retained Economic Interest and the Contracts, including by way of
drawing on its capital call commitment rights; and (D) it has, and shall
continue to retain, sufficient decision makers with the required experience to
enable the Equityholder to pursue its established business strategy, as well as
a corporate governance structure.

(d) The Equityholder represents and undertakes that: (A) the Retention Holder
Originated Contracts have been, and will continue to be, originated pursuant to
a sound and well-defined criteria and clearly established processes for
approving, amending, modifying, renewing and financing the Lease or Loan related
to such Contracts and the Equityholder has, and it shall maintain effective
systems in place to apply those criteria and processes to ensure that such
Leases and Loans are granted and approved based on a thorough assessment of each
Obligor’s creditworthiness; and (B) in relation to each other Contract acquired
by the Borrower, the Equityholder reasonably believes in light of the
information available to it and subject to a reasonable standard of care, that
the entity which was, directly or indirectly, involved in the Lease or Loan
which created the Contract granted such Lease or Loan pursuant to a sound and
well-defined criteria and clearly established processes for approving, amending,
modifying, renewing and financing the Lease or Loan and it had effective systems
in place to apply those criteria and processes to ensure that the Leases and
Loans were granted and approved based on a thorough assessment of the relevant
Obligor’s creditworthiness.

(e) Any Person accepting the benefits of this Section 10.23 shall be deemed to
have agreed to the terms set forth in this paragraph and each Lender hereby
represents that is not relying on any Borrower, the Collateral Manager, the
Equityholder or any of their respective Affiliates, for any financial, tax,
legal, accounting, or regulatory advise in connection with the matters set forth
in this Section 10.23.

Section 10.24 Taxes. The Borrower will file on a timely basis all tax returns
(including foreign, federal, state, local and otherwise) required to be filed
and will pay all taxes due and payable by it and any assessments made against it
or any of its property and all other material taxes, fees or other charges
imposed on it or any of its property by any Official Body (other than any amount
the validity of which is contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP are provided on the books
of the Borrower).

Section 10.25 Future Funding Obligations. The Borrower shall not acquire any
Contract pursuant to which it may be required to make any future advances or
payments.

Section 10.26 Compliance with Subject Laws. ERISA. To the extent applicable, the
Borrower is in compliance in all material respects with Subject Laws. The
Borrower has adopted internal controls and procedures reasonably designed to
ensure compliance in all material respects with the applicable provisions of the
Anti-Corruption Laws and applicable Sanctions.(a) The Borrower will not become a
Benefit Plan Investor at any time while any Obligations are outstanding.

(b) The Borrower will not take any action, or omit to take any action, which
would give rise to a non-exempt prohibited transaction under
Section 406(a)(1)(B) of ERISA or Section 4975(c)(1)(B) of the Code that would
subject any Lender to any tax, penalty, damages, or any other claim for relief
under ERISA or the Code.

 

101



--------------------------------------------------------------------------------

(c) The Borrower shall not sponsor, maintain, or contribute to, any Plan. Except
as would not reasonably be expected to have a material adverse effect, (i) the
Borrower shall not, and shall not permit any ERISA Affiliate to, permit to exist
any occurrence of any ERISA Event, and (ii) the Borrower shall not permit any
ERISA Affiliate to sponsor, maintain, contribute to, or incur any liability in
respect of, any Plan.

Section 10.27 Policies and Procedures for Sanctions. The Borrower has instituted
and maintained policies and procedures designed to ensure compliance with
Sanctions.

Section 10.28 Compliance with Sanctions. The Borrower shall not directly or
indirectly use the proceeds of the Advances, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture, partner or other
Person or entity, to fund or facilitate (i) any activities of or business with
any Sanction Target, (ii) any activities of or business in any Sanctioned
Country or (iii) in any other manner that would result in a violation by any
Person of Sanctions.

Section 10.29 Compliance with Anti-Money Laundering. The Borrower shall comply
in all material respects with all applicable Anti-Money Laundering Laws and
shall provide notice to the Facility Agent, within five (5) Business Days, of
the Borrower’s receipt of any Anti-Money Laundering Law regulatory notice or
action involving the Borrower.

ARTICLE XI

THE BACKUP COLLATERAL MANAGER

Section 11.1 Limitation on Liability of Backup Collateral Manager. (a) Neither
the Backup Collateral Manager nor any of the directors or officers or employees
or agents of the Backup Collateral Manager, whether acting in its capacity as
Backup Collateral Manager, Collateral Manager or otherwise, shall be under any
liability to the Borrower, the Lenders or the Facility Agent, except as provided
in this Agreement, for any action taken or for refraining from the taking of any
action pursuant to this Agreement; provided, however, that this provision shall
not protect the Backup Collateral Manager or any such Person against any
liability that would otherwise be imposed by reason of a breach of this
Agreement (other than a breach of Section 7.1(c) on any date that is more than
ninety (90) days after the Backup Collateral Manager delivers written notice of
its intention to resign as of a date certain to the Facility Agent) or willful
misfeasance or gross negligence in the performance of its duties. The Backup
Collateral Manager, whether acting in its capacity as Backup Collateral Manager,
successor Collateral Manager or otherwise, and any director, officer, employee
or agent of the Backup Collateral Manager shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel, Independent Accountants and other

 

102



--------------------------------------------------------------------------------

Agreement, it being understood by the parties hereto that the Backup Collateral
Manager will be responsible for any willful misconduct or gross negligence on
the part of such agents, attorneys or custodians acting for and on behalf of the
Backup Collateral Manager.

(l) For the performance of its backup servicing duties hereunder, the Backup
Collateral Manager shall be entitled to the Backup Collateral Manager Fee, any
other fees and expenses set forth in the Backup Collateral Manager Fee Letter
and indemnity amounts payable by the Borrower to the Backup Collateral Manager
(including Indemnified Amounts under Article XVII) under the Transaction
Documents (collectively, the “Backup Collateral Manager Fees and Expenses”). The
Backup Collateral Manager shall invoice the Borrower on a monthly basis for such
fees and expenses. Payment shall be made by the Borrower or the Collateral
Manager to the extent funds are available for that purpose in accordance with
Section 8.5.

(m) (x) Upon written notification by the Facility Agent to the Backup Collateral
Manager and the Collateral Manager, which notice shall be binding upon the
Collateral Manager, requesting the Backup Collateral Manager to become primary
Collateral Manager with respect to the Borrower Collateral, the Backup
Collateral Manager shall immediately become successor Collateral Manager under
this Agreement in accordance with Section 7.12. Within thirty Business Days
following the aforesaid notice of the Facility Agent, the Backup Collateral
Manager will commence the performance of such servicing duties as successor
Collateral Manager in accordance with the terms and conditions of this
Agreement.

(y) The Backup Collateral Manager will have the right to assign its obligations
hereunder with the prior written consent of the Facility Agent and the Borrower,
which consent shall not be unreasonably withheld. In addition, the Backup
Collateral Manager may execute any of its duties under this Agreement (both as
Backup Collateral Manager and as successor Collateral Manager) by or through
agents; provided that the Backup Collateral Manager shall remain primarily
liable for the due performance of its duties hereunder.

Section 11.2 Covenants and Representations and Warranties of the Backup
Collateral Manager. The covenants and representations and warranties of the
Collateral Manager, shall apply to TPVG, as Collateral Manager, but shall be
deemed modified to the extent necessary to apply to Portfolio Financial
Servicing Company. Prior to or promptly following the date on which Portfolio
Financial Servicing Company becomes the Collateral Manager, the parties to this
Agreement will enter into one or more amendments or supplements acceptable in
form and content to Portfolio Financial Servicing Company and the Facility
Agent, providing for such modifications of this Agreement as are necessary to
permit Portfolio Financial Servicing Company to fulfill its responsibilities
hereunder as the Collateral Manager.

Section 11.3 Additional Provisions Applicable to Backup Collateral Manager.
Notwithstanding anything to the contrary in this Agreement, in the event that
the Backup Collateral Manager becomes the successor Collateral Manager pursuant
to Section 7.12, the following provisions shall be deemed applicable to the
Backup Collateral Manager as successor Collateral Manager:

(a) The Backup Collateral Manager’s duties as successor Collateral Manager
pursuant to Section 7.12 shall be limited solely to maintaining the perfection
of liens on the

 

105



--------------------------------------------------------------------------------

(l) The Custodian makes no warranty or representation and shall have no
responsibility (except as expressly set forth in this Agreement) as to the
content, enforceability, completeness, validity, sufficiency, value,
genuineness, ownership or transferability of the Borrower Collateral, and will
not be required to and will not make any representations as to the validity or
value (except as expressly set forth in this Agreement) of any of the Borrower
Collateral. The Custodian shall not be obligated to take any action hereunder
that might in its judgment involve any expense or liability unless it has been
furnished with an indemnity reasonably satisfactory to it.

(m) In no event shall the Custodian be liable for special, indirect or
consequential loss or damage of any kind whatsoever (including but not limited
to lost profits), even if the Custodian has been advised of the likelihood of
such loss or damage and regardless of the form of action.

(n) The Custodian shall not be bound to make any investigation into the facts or
matters stated in any certificate, report or other document, except as otherwise
provided herein; provided, however, that, if the form thereof is prescribed by
this Agreement, the Custodian shall examine the same to determine whether it
conforms on its face to the requirements hereof.

(o) The Custodian may exercise any of its rights or powers hereunder or perform
any of its duties hereunder either directly or, by or through agents or
attorneys, and the Custodian shall not be responsible for any misconduct or
negligence on the part of any agent or attorney appointed hereunder with due
care by it. Neither the Custodian nor any of its affiliates, directors,
officers, shareholders, agents or employees will be liable to the Collateral
Manager, Borrower or any other Person, except by reason of acts or omissions by
the Custodian constituting bad faith, willful misfeasance, gross negligence or
reckless disregard of the Custodian’s duties hereunder; provided, that it is
hereby expressly agreed that any Custodial Delivery Failure hereunder shall
constitute gross negligence for purposes of this Section 12.16. The Custodian
shall in no event have any liability for the actions or omissions of the
Borrower, the Facility Agent or any other Person, and shall have no liability
for any inaccuracy or error in any duty performed by it that results from or is
caused by inaccurate, untimely or incomplete information or data received by it
from the Borrower, the Facility Agent or another Person. The Custodian shall not
be liable for failing to perform or delay in performing its specified duties
hereunder which results from or is caused by a failure or delay on the part of
the Borrower, the Facility Agent or another Person in furnishing necessary,
timely and accurate information to the Custodian.

Section 12.17 Custodian Compensation. As compensation for its Custodian
activities hereunder, the Custodian shall be entitled to its fees and expenses
as set forth in the Custodian Fee Letter and indemnity amounts payable by the
Borrower to the Custodian (including Indemnified Amounts under Article XVII)
under the Transaction Documents (collectively, the “Custodian Fees and
Expenses”).

 

118



--------------------------------------------------------------------------------

Section 12.18 Compliance with Applicable Banking Law. In order to comply with
Applicable Banking Law, the Custodian is required to obtain, verify, record and
update certain information relating to individuals and entities which maintain a
business relationship with the Custodian. Accordingly, each of the parties
agrees to provide to the Custodian, upon its reasonable request from time to
time such identifying information and documentation as may be available for such
party in order to enable the Custodian to comply with Applicable Banking Law.

 

ARTICLE XIII

GRANT OF SECURITY INTEREST

Section 13.1 Borrower’s Grant of Security Interest. As security for the prompt
payment or performance in full when due, whether at stated maturity, by
acceleration or otherwise, of all Obligations (including Advances, Yield and
other amounts at any time owing hereunder), the Borrower hereby assigns and
pledges to the Facility Agent for the benefit of the Secured Parties, and grants
to the Facility Agent for the benefit of the Secured Parties, a security
interest in and lien upon, all of the Borrower’s personal property, including
the Borrower’s right, title and interest in and to the following, in each case
whether now or hereafter existing or in which Borrower now has or hereafter
acquires an interest and wherever the same may be located (collectively, the
“Borrower Collateral”):

(a) all Transferred Contracts;

(b) all Contract Collateral;

(c) the Sale Agreement and all other documents now or hereafter in effect to
which the Borrower is a party (collectively, the “Borrower Assigned
Agreements”), including (i) all rights of the Borrower to receive moneys due and
to become due under or pursuant to the Borrower Assigned Agreements, (ii) all
rights of the Borrower to receive proceeds of any insurance, indemnity, warranty
or guaranty with respect to the Borrower Assigned Agreements, (iii) claims of
the Borrower for damages arising out of or for breach of or default under the
Borrower Assigned Agreements, and (iv) the right of the Borrower to amend, waive
or terminate the Borrower Assigned Agreements, to perform under the Borrower
Assigned Agreements and to compel performance and otherwise exercise all
remedies and rights under the Borrower Assigned Agreements;

(d) all of the following (the “Account Collateral”):

(i) the Borrower Accounts, the Lockbox Accounts, the Operating Account, all
funds held therein, and all certificates and instruments, if any, from time to
time representing or evidencing the Borrower Accounts, the Lockbox Accounts, the
Operating Account or such funds,

(ii) all investments from time to time of amounts in the Borrower Accounts, the
Lockbox Accounts, the Operating Account and all certificates and instruments, if
any, from time to time representing or evidencing such investments,

 

119



--------------------------------------------------------------------------------

Section 13.3 Release of Collateral. Until the Obligations have been paid in
full, the Facility Agent may not release any Lien covering any Borrower
Collateral except for (a) Contract Payments for which the related Obligor has
paid the amounts owing on the related Contract in full and for which the
Facility Agent has received a Lien on all proceeds of such Contract,
(b) Portfolio Investments related to Contracts that have paid in full and have
no further obligations outstanding thereunder (upon the occurrence of such
conditions, the Lien hereunder covering any such Portfolio Investment shall be
automatically released, without any further action by any party hereunder),
(c) Repurchased Contracts as provided in Section 7.16 and (d) any Borrower
Collateral sold or disposed of to the extent permitted pursuant to this
Agreement.

Section 13.4 Certain Remedies. (a) The Facility Agent may, in its discretion
(with the consent of the Required Lenders), and shall, at the written direction
of the Required Lenders, proceed to protect and enforce its rights and the
rights of the Secured Parties by such appropriate proceedings as the Required
Lenders shall deem necessary to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in any Transaction
Document or in the exercise of any power granted herein, or to enforce any other
proper remedy or legal or equitable right vested in the Facility Agent by any
Transaction Document or by law.

(b) In case there shall be pending, relative to the Borrower or any other
obligor upon the Notes or any Person having or claiming an ownership interest in
the Borrower Collateral, proceedings under the Bankruptcy Code or any other
applicable federal or state bankruptcy, insolvency or other similar law, or in
case a receiver, assignee or trustee in bankruptcy or reorganization,
liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Borrower, its property or such other obligor or Person,
or in case of any other comparable judicial proceedings relative to the Borrower
or other obligor upon the Notes, or to the creditors of property of the Borrower
or such other obligor, the Facility Agent irrespective of whether the principal
of the Notes shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Facility Agent shall
have made any demand pursuant to the provisions of this Section, shall be
entitled and empowered but without any obligation, subject to Section 13.5(a),
by intervention in such proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
Yield owing and unpaid in respect of the Notes, all other amounts owing to the
Lenders and to file such other papers or documents as may be necessary or
advisable in order to have the claims of the Facility Agent (including any claim
for reimbursement of all expenses (including the fees and expenses of counsel)
and liabilities incurred, and all advances, if any, made, by the Facility Agent
and each predecessor Facility Agent except as determined to have been caused by
its own gross negligence or willful misconduct) and of each of the other Secured
Parties allowed in such proceedings;

(ii) unless prohibited by Applicable Law, to vote (with the consent of the
Required Lenders) on behalf of the holders of the Notes in any election of a
trustee, a standby trustee or person performing similar functions in any such
proceedings;

 

121



--------------------------------------------------------------------------------

(k) Either (i) the Borrower shall become required to register as an “investment
company” within the meaning of the 1940 Act or the arrangements contemplated by
the Transaction Documents shall require registration as an “investment company”
within the meaning of the 1940 Act or (ii) TPVG ceases to be a “business
development company” within the meaning of the 1940 Act;

(l) As of any date of determination, the rolling three month average Delinquency
Ratio is greater than 10.0%;

(m) As of any date of determination, the rolling three month Charged-Off Ratio
is greater than 7.5%;

(n) [Reserved]; orThe Internal Revenue Service shall file notice of a lien
pursuant to Section 6323 of the Internal Revenue Code with regard to any of the
assets of the Borrower or TPVG, or an ERISA Event occurs that, alone or together
with all other ERISA Events that have occurred, would reasonably be expected to
have a material adverse effect on the business, assets, property, business
condition (financial or other), funding arrangements or prospects of the
Borrower or TPVG, as applicable; or

(o) The aggregate principal amount of all Advances outstanding hereunder exceeds
the Borrowing Base and such condition continues unremedied for five Business
Days.

Section 14.2 Effect of Event of Default.

(a) Optional Termination. Upon notice by the Facility Agent that an Event of
Default (other than an Event of Default described in Section 14.1(b)) has
occurred, no Advances will thereafter be made, and the Required Lenders may
declare all outstanding Obligations to be due and payable, whereupon the full
unpaid amount of the Obligations which shall be immediately due and payable,
without further notice, demand or presentment (all of which are hereby expressly
waived by the Borrower) and the Revolving Period shall end and the Maturity Date
shall be deemed to have occurred.

(b) Automatic Termination. Upon the occurrence of an Event of Default described
in Section 14.1(b), the Revolving Period shall end and the Maturity Date shall
be deemed to have occurred automatically, and all outstanding Obligations under
this Agreement shall become immediately and automatically due and payable, all
without presentment, demand, protest or notice of any kind (all of which are
hereby expressly waived by the Borrower).

Section 14.3 Rights Upon Event of Default. If an Event of Default shall have
occurred and be continuing, the Required Lenders may direct the Facility Agent
to exercise any of the remedies specified herein in respect of the Borrower
Collateral and the Facility Agent may (with the consent of the Required Lenders)
but shall have no obligation, or the Facility Agent shall, at the written
direction of the Required Lenders, also do one or more of the following (subject
to Section 13.5):

(a) institute proceedings in its own name and on behalf of the Secured Parties
as Facility Agent for the collection of all amounts then payable on the Notes or
hereunder with

 

125



--------------------------------------------------------------------------------

necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Borrower, TPVG, the Collateral
Manager, and the Contracts. Except as expressly provided herein, no Note Agent
shall have any duty or responsibility to provide any Lender with any credit or
other information concerning the Borrower Collateral or the business,
operations, property, prospects, financial and other condition or
creditworthiness of the Borrower, TPVG, the Collateral Manager or the Lenders
which may come into the possession of such Note Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates.

In no event shall the Facility Agent be liable to any Lender for any indirect,
special, punitive or consequential loss or damage of any kind whatsoever,
including, but not limited to, lost profits, even if the Facility Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action. In no event shall the Facility Agent be liable for any failure or delay
in the performance of its obligations hereunder because of circumstances beyond
its control, including, but not limited to, acts of God, flood, war (whether
declared or undeclared), terrorism, fire, riot, embargo, government action,
including any laws, ordinances, regulations, governmental action or the like
which delay, restrict or prohibit the providing of the services contemplated by
this Agreement.

Section 15.7 Indemnification. The Lenders agree to indemnify the Facility Agent
and its officers, directors, employees, representatives and agents (to the
extent not reimbursed by the Borrower, the Collateral Manager or TPVG under the
Transaction Documents, and without limiting the obligation of such Persons to do
so in accordance with the terms of the Transaction Documents), ratably according
to the outstanding amounts of their Advances from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including the
reasonable fees and disbursements of counsel for the Facility Agent or the
affected Person in connection with any investigative, or judicial proceeding
commenced or threatened, whether or not the Facility Agent or such affected
Person shall be designated a party thereto) that may at any time be imposed on,
incurred by or asserted against the Facility Agent or such affected Person as a
result of, or arising out of, or in any way related to or by reason of, any of
the transactions contemplated hereunder or under the Transaction Documents or
any other document furnished in connection herewith or therewith.

Section 15.8 Successor Agent. If the Facility Agent shall resign as Facility
Agent under this Agreement, then the Required Lenders and, so long as no Event
of Default has occurred and is continuing, Borrower shall appoint a successor
agent, whereupon such successor agent shall succeed to the rights, powers and
duties of the Facility Agent, and the term “Facility Agent” shall mean such
successor agent, effective upon its acceptance of such appointment, and the
former Facility Agent’s rights, powers and duties as Facility Agent shall be
terminated, without any other or further act or deed on the part of such former
Facility Agent or any of the parties to this Agreement. Any Agent may resign as
Agent upon ten days’ notice to the Lenders in its Lender Group and the Facility
Agent (with a copy to the Borrower) with such resignation becoming effective
upon a successor agent succeeding to the rights, powers and duties of the Agent
pursuant to this Section 15.8. If an Agent shall resign as Agent under this
Agreement, then Lenders in its Lender Group holding greater than 66- 2/3% of the
outstanding Advances held by such Lender Group shall appoint a successor agent
for such Lender Group. After any retiring

 

129



--------------------------------------------------------------------------------

Note Agent’s resignation hereunder as Note Agent, the provisions of this Article
XV shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Note Agent under this Agreement. No resignation of any Note
Agent shall become effective until a successor Note Agent shall have assumed the
responsibilities and obligations of such Note Agent; provided, however, that in
the event a successor Note Agent is not appointed within 60 days after such Note
Agent has given notice of its resignation as permitted by this Section 15.8,
such Note Agent may petition a court for its removal.

Section 15.9 Agents in their Individual Capacity. Each Note Agent and its
Affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower, TPVG, the Collateral Manager or the Backup
Collateral Manager as though such Note Agent were not an agent hereunder. In
addition, the Lenders acknowledge that one or more Persons which are Note Agents
may act (i) as administrator, sponsor or agent for one or more Structured
Lenders and in such capacity acts and may continue to act on behalf of each such
Structured Lender in connection with its business, and (ii) as the agent for
certain financial institutions under the liquidity and credit enhancement
agreements relating to this Agreement to which any one or more Structured
Lenders is party and in various other capacities relating to the business of any
such Structured Lender under various agreements. Any such Person, in its
capacity as Note Agent, shall not, by virtue of its acting in any such other
capacities, be deemed to have duties or responsibilities hereunder or be held to
a standard of care in connection with the performance of its duties as a Note
Agent other than as expressly provided in this Agreement. Any Person which is a
Note Agent may act as a Note Agent without regard to and without additional
duties or liabilities arising from its role as such administrator or agent or
arising from its acting in any such other capacity.

Section 15.10 Compliance with Applicable Banking Law. In order to comply with
Applicable Banking Law, the Facility Agent is required to obtain, verify, record
and update certain information relating to individuals and entities which
maintain a business relationship with the Facility Agent. Accordingly, each of
the parties agree to provide to the Facility Agent, upon its reasonable request
from time to time such identifying information and documentation as may be
available for such party in order to enable the Facility Agent to comply with
Applicable Banking Law.

Section 15.11 Section 15.10 The Paying Agent.

(a) The Borrower hereby appoints Deutsche Bank Trust Company Americas as the
initial Paying Agent. All payments of amounts due and payable in respect of the
Obligations that are to be made from amounts withdrawn from the Collection
Account pursuant to Section 8.5 shall be made on behalf of the Borrower by the
Paying Agent.

(b) The Paying Agent undertakes to perform such duties, and only such duties, as
are expressly set forth in this Agreement. No implied covenants or obligations
shall be read into this Agreement against the Paying Agent.

 

130



--------------------------------------------------------------------------------

(c) The Paying Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the direction or request of (y) the Facility Agent,
the Borrower, the Collateral Manager or any other party authorized to give
instructions, or (z) with respect to payments pursuant to Section 8.5, at the
direction of the Collateral Manager as set forth in a Compliance Certificate, or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction, which determination is no
longer subject to appeal or review.

(d) The Paying Agent shall not be bound to make any investigation into the facts
of matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, approval, bond or other paper
or document. The Paying Agent shall not be charged with knowledge of any
Unmatured Event of Default or Event of Default unless an Authorized Officer of
the Paying Agent receives written notice specifying that an Unmatured Event of
Default or Event of Default has occurred from the Borrower, the Collateral
Manager, any Agent or any other Secured Party. The receipt and/or delivery of
reports and other information (including, without limitation, any Compliance
Certificate) under this Agreement by the Paying Agent containing information
relating to events or circumstances which may constitute an Unmatured Event of
Default or Event of Default shall not constitute notice or actual or
constructive knowledge of an Unmatured Event of Default or Event of Default.

(e) The Borrower agrees to pay to the Paying Agent from time to time such
compensation as agreed in writing between the Borrower and the Paying Agent.

(f) The Paying Agent may consult with counsel of its choice with regard to legal
questions arising out of or in connection with this Agreement and the advice or
opinion of such counsel, selected with due care, shall be full and complete
authorization and protection in respect of any action taken, omitted or suffered
by the Paying Agent in good faith and in accordance therewith.

(g) The Paying Agent shall not be required to expend or risk its own funds or
otherwise incur financial liability in the performance of any of its duties
hereunder, or in the exercise of any of its rights or powers, or to institute,
conduct or defend any litigation under this Agreement or in relation to this
Agreement, unless it shall have received security or indemnity satisfactory to
it against the costs, expenses and liabilities that may be incurred therein or
thereby, and none of the provisions contained in this Agreement shall in any
event require the Paying Agent to perform, or be responsible for the manner of
performance of, any of the obligations of the Borrower under this Agreement.

(h) The Paying Agent shall not be responsible for the acts or omissions of the
Facility Agent, the Borrower, the Collateral Manager, any Agent, any Lender or
any other Person. The Paying Agent does not assume and shall have no
responsibility for, and makes no representation as to, monitoring the value of
any Borrower Collateral.

(i) Any Person into which the Paying Agent may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which to Paying Agent shall be a party, or any
Person succeeding to the business of the Paying Agent, shall be the successor of
the Paying Agent under this Agreement, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

131



--------------------------------------------------------------------------------

(p) The Paying Agent shall have no obligation to determine whether any
conditions precedent to making any Advance have been satisfied and the Paying
Agent shall incur no liability for distributing funds received into the Funding
Account in accordance with an Advance Notice received by it.

ARTICLE XVI

ASSIGNMENTS

Section 16.1 Restrictions on Assignments. Except as specifically provided herein
(with respect to the Collateral Manager and the Backup Collateral Manager),
neither the Borrower, the Collateral Manager, TPVG nor the Backup Collateral
Manager may assign any of their respective rights or obligations hereunder or
any interest herein without the prior written consent of the Required Lenders.

Section 16.2 Documentation. In connection with any permitted assignment, each
Lender shall deliver to each assignee an assignment, in such form as such Lender
and the related assignee may agree, duly executed by such Lender assigning any
such rights, obligations, Advance or Note to the assignee; and such Lender shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the assignee may reasonably request, in order to perfect,
protect or more fully evidence the assignee’s right, title and interest in and
to the items assigned, and to enable the assignee to exercise or enforce any
rights hereunder or under the Notes evidencing such Advance.

Section 16.3 Rights of Assignee. Upon the foreclosure of any assignment of any
Advances made for security purposes, or upon any other assignment of any Advance
from any Lender pursuant to this Article XVI, the respective assignee receiving
such assignment shall have all of the rights of such Lender hereunder with
respect to such Advances and all references to the Lenders in Section 4.3 and
Section 5.1 shall be deemed to apply to such assignee.

Section 16.4 Notice of Assignment by Lenders. So long as no Unmatured Event of
Default, Event of Default, Unmatured Collateral Manager Default or Collateral
Manager Default has occurred and is continuing, any proposed assignment by a
Lender to any other Person that is a commercial bank shall require at least 60
calendar days’ notice to the Borrower and TPVG and shall be subject to the prior
written consent of the Borrower and TPVG (in each case, not to be unreasonably
withheld, conditioned or delayed), other than any proposed assignment (i) to an
Affiliate of such Lender, (ii) to another Lender hereunder or (iii) to any
Person if such lender makes a determination that its ownership of any of its
rights or obligations hereunder is prohibited by Applicable Law (including,
without limitation, the Volcker Rule); provided that the Lenders shall not
assign any interest in, or sell a participation in any Advance (or portion
thereof) or its Commitment (or any portion thereof), to the Equityholder or any
Affiliate of the Equityholder. If either of the Borrower or TPVG do not respond
within such 60 calendar day period, then such proposed assignment shall be
permitted. So long as no Unmatured Event of Default, Event of Default, Unmatured
Collateral Manager Default or Collateral Manager Default has occurred and is
continuing, at no time shall any Lender assign its interests hereunder to any
entity (other than an Affiliate of such Lender) that is not a commercial bank,
unless otherwise

 

133



--------------------------------------------------------------------------------

deliver to the Facility Agent any Notes previously authenticated and delivered
hereunder which the Borrower may have acquired in any manner whatsoever, and all
Notes so delivered shall be promptly canceled by the Borrower. No Notes shall be
authenticated in lieu of or in exchange for any Notes canceled as provided in
this Section 16.8, except as expressly permitted by this Agreement.

Section 16.9 Participations; Pledge. (a) At any time and from time to time, each
Lender may, in accordance with Applicable Law, at any time grant participations
in all or a portion of its Note and/or its interest in the Advances and other
payments due to it under this Agreement to any Person (each, a “Participant”).
Each Lender hereby acknowledges and agrees that (A) any such participation will
not alter or affect such Lender’s direct obligations hereunder, and (B) neither
the Borrower, TPVG, the Facility Agent, any other Lender, any Agent nor the
Collateral Manager shall have any obligation to have any communication or
relationship with any Participant. Each Participant shall comply with the
provisions of Section 4.3(e) and shall be entitled to the benefits of Sections
4.3 and 5.1, but shall not be entitled to receive any greater payment under
Sections 4.3 or 5.1 than the Lender which granted such participation interest to
such Participant would be entitled to receive had such Lender not granted such
interest to such Participant. So long as no Unmatured Event of Default, Event of
Default, Unmatured Collateral Manager Default or Collateral Manager Default has
occurred and is continuing, any proposed Participation shall be subject to the
prior written consent of the Borrower and TPVG, which such consent shall not be
unreasonably withheld, delayed or conditioned.

(b) Notwithstanding anything in Section 16.9(a) to the contrary, each Lender may
pledge its interest in the Advances and the Notes to any Federal Reserve Bank as
collateral in accordance with Applicable Law without the prior written consent
of any Person

Section 16.10 Reallocation of Advances. Any reallocation of Advances among
Committed Lenders pursuant to an assignment executed by such Committed Lender
and its assignee(s) and delivered pursuant to Article XVI shall be wired by the
applicable purchasing Lender(s) to the Custodian pursuant to the wiring
instructions provided by the Custodian; provided that the Custodian shall not
fund such wire until it has received an executed assignment, as applicable.

ARTICLE XVII

INDEMNIFICATION

Section 17.1 Borrower Indemnity. Without limiting any other rights which any
such Person may have hereunder or under Applicable Law, the Borrower agrees to
indemnify on an after-tax basis the Facility Agent, the Lenders, the Agents, the
Backup Collateral Manager, the Paying Agent and the Custodian and each of their
Affiliates, and each of their respective successors, transferees, participants
and assigns and all officers, directors, shareholders, controlling persons,
employees and agents of any of the foregoing (each of the foregoing Persons
being individually called an “Indemnified Party”), forthwith on demand, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively called “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or relating to any

 

136



--------------------------------------------------------------------------------

Borrower and TPVG during the existence of an Event of Default, to the fullest
extent permitted by law, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
indebtedness at any time owing by it to or for the credit or the account of the
Borrower or TPVG (as the case may be) to the amounts owed by the Borrower or
TPVG, respectively, under this Agreement, to the Facility Agent, the Agents, any
Affected Person, any Indemnified Party or any Lender or their respective
successors and assigns.

Section 18.2 Amendments, Waivers. This Agreement may not be amended,
supplemented or modified nor may any provision hereof be waived except in
accordance with the provisions of this Section 18.2. With the written consent of
the Required Lenders, the Agents, the Borrower, the Collateral Manager, TPVG,
the Facility Agent, the Paying Agent, the Backup Collateral Manager and the
Custodian may, from time to time, enter into written amendments, supplements,
waivers or modifications hereto for the purpose of adding any provisions to this
Agreement or changing in any manner the rights of any party hereto or waiving,
on such terms and conditions as may be specified in such instrument, any of the
requirements of this Agreement; provided, however, that no such amendment,
supplement, waiver or modification shall (i) reduce the amount of or extend the
maturity of any payment with respect to an Advance or reduce the rate or extend
the time of payment of Yield thereon, or reduce or alter the timing of any other
amount payable to any Lender hereunder, in each case without the consent of each
Lender affected thereby or (ii) (A) amend, modify or waive the definitions of
“Borrowing Base,” “Advance Rate” or “Excess Concentration Amount” or any
definition used therein which would have the effect of modifying the meaning or
operation of such provisions, change the amount of the Facility Agent Fee or any
provision of this Section 18.2 or Section 18.11, or (B) reduce the percentage
specified in the definition of Required Lenders, in each case without the
written consent of all Lenders; provided, further, that the signature of the
Borrower and TPVG shall not be required for the effectiveness of any amendment
which modifies the representations, warranties, covenants or responsibilities of
the Collateral Manager at any time when the Collateral Manager is not TPVG or
any Affiliate of TPVG or a successor Collateral Manager is designated by the
Facility Agent pursuant to Section 7.1; provided, further, that the signature of
the Paying Agent, the Backup Collateral Manager or the Custodian (respectively)
shall not be required for the effectiveness of any amendment that does not
affect the rights or obligations of the Paying Agent, the Backup Collateral
Manager or the Custodian (respectively). Notwithstanding the foregoing, if the
LIBOR Rate ceases to exist or is reasonably expected to cease to exist within
the succeeding three (3) months, the Borrower, the Collateral Manager and the
Facility Agent may (and such parties will reasonably cooperate with each other
in good faith in order to) amend this Agreement to replace references herein to
the LIBOR Rate (and any associated terms and provisions) with any alternative
floating reference rate (and any associated terms and provisions) that is then
being generally used in U.S. credit markets for similar types of facilities. Any
waiver of any provision of this Agreement shall be limited to the provisions
specifically set forth therein for the period of time set forth therein and
shall not be construed to be a waiver of any other provision of this Agreement.
During the time that any Lender hereunder is a Conduit Lender, the Facility
Agent will provide notice and a copy of any amendment to any of (A) this
Agreement or (B) the Sale Agreement to Standard & Poor’s upon the request of
such Conduit Lender.

Section 18.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile

 

140



--------------------------------------------------------------------------------

replacement shall be consummated, the Borrower shall pay all additional amounts
(if any) for Increased Costs or Taxes, as the case may be and (vii) any such
replacement shall not be deemed to be a waiver of any rights that the Borrower,
the Facility Agent or any other Lender shall have against the replaced Lender.

Section 18.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.Section 18.17

Notwithstanding anything to the contrary in any Transaction Document or in any
other agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Transaction Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

  (a)

the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

  (b)

the effects of any Bail-inIn Action on any such liability, including, if
applicable:

 

  (i)

a reduction in full or in part or cancellation of any such liability;

 

  (ii)

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or

 

  (iii)

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority.

[signature pages begin on next page]

 

145



--------------------------------------------------------------------------------

GEMINI SECURITIZATION CORP., LLC, as

  Conduit Lender and as Uncommitted Lender By:  

 

  Name:   Title: DEUTSCHE BANK AG, NEW YORK BRANCH, as By:  

 

  Name:   Title: By:  

 

  Name:   Title:

Signature Page to Receivables Financing Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as

  Committed Lender and Agent By:  

 

  Name:   Title: EVERBANK COMMERCIAL FINANCE, INC.

Signature Page to Receivables Financing Agreement



--------------------------------------------------------------------------------

TIAA, FSB, as Committed Lender and Agent

By:  

 

  Name:   Title:

Signature Page to Receivables Financing Agreement



--------------------------------------------------------------------------------

MUFG UNION BANK, N.A., as Committed

  Lender and Agent By:  

 

  Name:   Title:

Signature Page to Receivables Financing Agreement